 



(FORM) [b67041scb6704100.gif]

OMB Approval 0990-0115 1. THIS CONTRACT IS A RATED ORDER RATING PAGE OF PAGES
AWARD/CONTRACT UNDER DPAS (15 CFR 350) N/A 1 39 2.CONTRACT (Proc. Inst. Ident.)
NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
HHSN272200700060C September 30, 2007 207040 5.ISSUED BY CODE 6. ADMINISTERED BY
(If other than Item 6) CODE Office of Acquisitions, DEA National Institute of
Allergy and Infectious Diseases            AIDS DDCB National Institutes of
Health, DHHS 6700-B Rockledge Dr., Room 3214, MSC 7612 RFP NUMBER:
NIH-NIAID-DAIDS-07-45 Bethesda, Maryland 20892-7612 NIAID Contract #
N01-AI-70060 7. NAME AND ADDRESS OF CONTRACTOR (No. street, county, state and
ZIP Code) 8. DELIVERY FOB ORIGIN OTHER (See below) SeraCare
BioServices            VIN #1107053 FOB Destination 217 Perry Parkway 9/
DISCOUNT FOR PROMPT PAYMENT Gaithersburg, MD 20877 N/A 10. SUBMIT INVOICES ITEM
CODE FACILITY CODE ADDRESS SHOWN IN: Art. G.3. 11. SHIP TO/MARK
FOR            CODE N/A 12. PAYMENT WILL BE MADE BY            CODE N/A
Article F.1. See Article G.3. 13. AUTHORITY FOR USING OTHER FULL AND OPEN
COMPETITION: NA 14. ACCOUNTING AND APPROPRIATION DATA TIN# 330056054 SOC 25.55
DUNS# 106267123 10 U.S.C. 2304(c)( ) 41 U.S.C. 253(c)( ) CAN# 7-8470035
$3,228,168 15A. ITEM NO. 15B. SUPPLIES/SERVICES 15C. UNIT PRICE 15D. AMOUNT 15E.
UNIT PRICE 15F. AMOUNT Title: “NIAID Specimen Repository” FY 07 $3,228,168 FY 08
$3,079,399 Period: September 30, 2007 through September 29, 2014 FY 09
$3,230,840 FY 10 $3,333,763 FY 11 $3,486,091 Contract Type: Cost Plus Fixed
Fee/Completion FY 12 $3,602,883 FY 13 $3,781,713 15G. TOTAL AMOUNT OF CONTRACT
$23,742,857 16. TABLE OF CONTENTS (9) SEC. DESCRIPTION            PAGE(S) (9)
SEC. DESCRIPTION            PAGE(S) PART I — THE SCHEDULE            PART II —
CONTRACT CLAUSES A SOLICITATION/CONTRACT FORM 1 I CONTRACT CLAUSES 29 B SUPPLIES
OR SERVICES AND PRICE/COST 4 PART III — LIST OF DOCUMENTS, EXHIBITS AND OTHER
ATTACH. C DESCRIPTION/SPECS./WORK STATEMENT 8 J LIST OF ATTACHMENTS 38 D
PACKAGING AND MARKING 13 PART IV — REPRESENTATIONS AND INSTRUCTIONS E INSPECTION
AND ACCEPTANCE 14 K REPRESENTATIONS, CERTIFICATIONS 39 F DELIVERIES OR
PERFORMANCE 15 AND OTHER STATEMENTS OF OFFERORS G CONTRACT ADMINISTRATION DATA
17 L INSTRS., CONDS., AND NOTICES TO OFFERORS H SPECIAL CONTRACT REQUIREMENTS 21
M EVALUATION FACTORS FOR AWARD CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18
AS APPLICABLE 17. CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is 18. AWARD
(Contractor is not required to sign this document.) Your required to sign this
document and return _2___copies to issuing office.) offer on Solicitation Number
___, Contractor agrees to furnish and deliver all items or perform all the
services set including the additions or changes made by you which additions or
changes are forth or otherwise identified above and on any continuation sheets
for the set forth in full above, is hereby accepted as to the items listed above
and on any consideration stated herein. The rights and obligations of the
parties to this continuation sheets. This award consummates the contract which
consists of the contract shall be subject to and governed by the following
documents: (a) this following documents: (a) the Government’s solicitation and
yo ur offer, and (b) award/contract, (b) the solicitation, if any, and (c) such
provisions, this award/contract. No further contractual document is necessary.
representations, certifications, and specifications, as are attached or
incorporated by reference herein. (Attachments are listed herein.) 19A. NAME AND
TITLE OF SIGNER (Type or print) 20A. NAME OF CONTRACTING OFFICER Gregory A.
Gould Eileen Webster-Cissel Contracting Officer, Office of Acquisitions, DEA,
NIAID, NIH, DHHS 19B. NAME OF CONTRACTOR 19C. DATE SIGNED 20B. UNITED STATES OF
AMERICA 20C. DATE SIGNED /s/ Gregory A. Gould /s/ Eileen Webster-Cissel
(Signature of person authorized to sign) (Signature of Contracting Officer) NSN
7540-01-152-8069 26-107 STANDARD FORM 26 (REV. 4-85) PREVIOUS EDITION UNUSABLE
Computer Generated Prescribed by GSA FAR (48 CFR) 53.214(a)

 



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
CONTRACT TABLE OF CONTENTS

         
PART I — THE SCHEDULE
    4  
SECTION A — SOLICITATION/CONTRACT FORM
    4  
SECTION B — SUPPLIES OR SERVICES AND PRICES/COSTS
    4  
ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES
    4  
ARTICLE B.2. ESTIMATED COST AND FIXED FEE
    4  
ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS
    5  
ARTICLE B.4. ADVANCE UNDERSTANDINGS
    7  
SECTION C — DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
    8  
ARTICLE C.1. STATEMENT OF WORK
    8  
ARTICLE C.2. REPORTING REQUIREMENTS
    8  
ARTICLE C.3. INVENTION REPORTING REQUIREMENT
    12  
SECTION D — PACKAGING, MARKING AND SHIPPING
    13  
SECTION E — INSPECTION AND ACCEPTANCE
    14  
SECTION F — DELIVERIES OR PERFORMANCE
    15  
ARTICLE F.1. DELIVERIES
    15  
ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)
    16  
SECTION G — CONTRACT ADMINISTRATION DATA
    17  
ARTICLE G.1. PROJECT OFFICER
    17  
ARTICLE G.2. KEY PERSONNEL, HHSAR 352.270-5 (January 2006)
    17  
ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT
    17  
ARTICLE G.4. INDIRECT COST RATES
    19  
ARTICLE G.5. GOVERNMENT PROPERTY
    19  
ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE
    20  
SECTION H — SPECIAL CONTRACT REQUIREMENTS
    21  
ARTICLE H.1. HUMAN SUBJECTS
    21  
ARTICLE H.2. HUMAN MATERIALS
    21  
ARTICLE H.3. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)
    21  
ARTICLE H.4. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH
    21  
ARTICLE H.5. NEEDLE EXCHANGE
    22  
ARTICLE H.6. PRESS RELEASES
    22  
ARTICLE H.7. ANTI -LOBBYING
    22  
ARTICLE H.8. OPTION PROVISION
    22  
ARTICLE H.9. SALARY RATE LIMITATION LEGISLATION PROVISIONS
    23  
ARTICLE H.10. INFORMATION SECURITY
    23  
ARTICLE H.11. ELECTRONIC AND INFORMATION TECHNOLOGY ACCESSIBILITY, HHSAR
352.270-19(b) (January 2006)
    26  
ARTICLE H.12. ENERGY STAR REQUIREMENTS
    26  
ARTICLE H.13. CONFIDENTIALITY OF INFORMATION
    26  
ARTICLE H.14. PUBLICATION AND PUBLICITY
    26  
ARTICLE H.15. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE
    27  
ARTICLE H.16. YEAR 2000 COMPLIANCE
    27  

- 2 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

         
ARTICLE H.17. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES
    27  
ARTICLE H.18. SHARING RESEARCH DATA
    27  
ARTICLE H.19. NIH POLICY ON ENHANCING PUBLIC ACCESS TO ARCHIVED PUBLICATIONS
RESULTING FROM NIH-FUNDED RESEARCH
    28  
PART II — CONTRACT CLAUSES
    29  
SECTION I — CONTRACT CLAUSES
    29  
PART III — LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
    38  
SECTION J — LIST OF ATTACHMENTS
    38  
1. Statement of Work
    38  
2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost-Reimbursement Type Contracts, NIH(RC)-4
    38  
3. Safety and Health
    38  
4. Procurement of Certain Equipment
    38  
5. Disclosure of Lobbying Activities, SF-LLL
    38  
6. Government Property — Schedule
    38  
7. Report of Government Owned, Contractor Held Property
    38  
8. Commitment To Protect Non-Public Information
    38  
9. Roster of Employees Requiring Suitability Investigations
    38  
10. Employee Separation Checklist
    38  
PART IV — REPRESENTATIONS AND INSTRUCTIONS
    39  
SECTION K — REPRESENTATIONS AND CERTIFICATIONS
    39  
1. Annual Representations and Certifications
    39  

- 3 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
PART I — THE SCHEDULE
SECTION A — SOLICITATION/CONTRACT FORM
SECTION B — SUPPLIES OR SERVICES AND PRICES/COSTS
ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES
The purpose of this contract is the continuation of an ongoing specimen storage
and management program for HIV seropositive and negative specimens received from
subjects enrolled in NIAID-sponsored multi-site clinical and epidemiological
studies.
ARTICLE B.2. ESTIMATED COST AND FIXED FEE

  a.   The estimated cost of the Base Period of this contract is $22,241,552.  
  b.   The fixed fee for the Base Period of this contract is $1,501,305. The
fixed fee shall be paid in installments based on the percentage of completion of
work, as determined by the Contracting Officer. Payment shall be subject to the
withholding provisions of the clauses ALLOWABLE COST AND PAYMENT and FIXED FEE
referenced in the General Clause Listing in Part II, ARTICLE I.1. of this
contract. Payment of fixed fee shall not be made in less than monthly
increments.     c.   The total estimated amount of the contract, represented by
the sum of the estimated cost plus the fixed fee for the Base Period is
$23,742,857.     d.   If the Government exercises its option pursuant to the
OPTION PROVISION Article in SECTION H of this contract, the Government’s total
estimated contract amount represented by the sum of the estimated cost plus the
fixed fee will be increased as follows:

                                              Estimated Cost     Estimated Cost
  Fixed Fee   Plus Fixed Fee     ($)   ($)   ($)
Base:
  $ 22,241,552     $ 1,501,305     $ 23,742,857  
Year 1: 9/30/07-9/29/08
                       
Option 1
  $ 545,918     $ 36,849     $ 582,767  
Option 2
  $ 545,918     $ 36,849     $ 582,767  
Option 3
  $ 545,918     $ 36,849     $ 582,767  
Year 2: 9/30/08-9/29/09
                       
Option 4
  $ 475,544     $ 32,099     $ 507,644  
Option 5
  $ 475,544     $ 32,099     $ 507,644  
Option 6
  $ 475,544     $ 32,099     $ 507,644  
Year 3: 9/30/09-9/29/10
                       
Option 7
  $ 403,730     $ 27,252     $ 430,982  
Option 8
  $ 403,730     $ 27,252     $ 430,982  
Option 9
  $ 403,730     $ 27,252     $ 430,982  
Year 4: 9/30/10-9/29/11
                       
Option 10
  $ 328,987     $ 22,207     $ 351,194  
Option 11
  $ 328,987     $ 22,207     $ 351,194  
Option 12
  $ 328,987     $ 22,207     $ 351,194  
Year 5: 9/30/11-9/29/12
                       
Option 13
  $ 251,315     $ 16,964     $ 268,279  
Option 14
  $ 251,315     $ 16,964     $ 268,279  
Option 15
  $ 251,315     $ 16,964     $ 268,279  

- 4 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

                                              Estimated Cost     Estimated Cost
  Fixed Fee   Plus Fixed Fee     ($)   ($)   ($)
Year 6: 9/30/12-9/29/13
                       
Option 16
  $ 170,120     $ 11,483     $ 181,603  
Option 17
  $ 170,120     $ 11,483     $ 181,603  
Option 18
  $ 170,120     $ 11,483     $ 181,603  
Year 7: 9/30/13-9/29/14
                       
Option 19
  $ 86,751     $ 5,856     $ 92,607  
Option 20
  $ 86,751     $ 5,856     $ 92,607  
Option 21
  $ 86,751     $ 5,856     $ 92,607  
Total Amount of Options
  $ 6,787,096     $ 458,129     $ 7,245,225  
Total Contract Amount including Options
  $ 29,028,648     $ 1,959,434     $ 30,988,082  

  e.   Total funds currently available for payment and allotted to this contract
are $3,228,168 of which $3,024,045 represents the estimated costs, and of which
$204,123 represents the fixed fee. For further provisions on funding, see the
LIMITATION OF FUNDS clause referenced in Part II, ARTICLE I.2. Authorized
Substitutions of Clauses.     f.   It is estimated that the amount currently
allotted will cover performance of the contract through 09/29/2008.     g.   The
Contracting Officer may allot additional funds to the contract without the
concurrence of the Contractor.         Future increments to be allotted to this
contract are estimated as follows:

                                              Estimated Cost Period   Estimated
Cost   Fixed Fee   plus Fixed Fee
Year 2: 9/30/08-9/29/09
  $ 2,884,683     $ 194,716     $ 3,079,399  
Year 3: 9/30/09-9/29/10
  $ 3,026,548     $ 204,292     $ 3,230,840  
Year 4: 9/30/10-9/29/11
  $ 3,122,963     $ 210,800     $ 3,333,763  
Year 5: 9/30/11-9/29/12
  $ 3,265,659     $ 220,432     $ 3,486,091  
Year 6: 9/30/12-9/29/13
  $ 3,375,066     $ 227,817     $ 3,602,883  
Year 7: 9/30/13-9/29/14
  $ 3,542,588     $ 239,125     $ 3,781,713  

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

  a.   Items Unallowable Unless Otherwise Provided         Notwithstanding the
clauses, ALLOWABLE COST AND PAYMENT, and FIXED FEE, incorporated in this
contract, unless authorized in writing by the Contracting Officer, the costs of
the following items or activities shall be unallowable as direct costs:

  1.   Acquisition, by purchase or lease, of any interest in real property;
    2.   Special rearrangement or alteration of facilities;     3.   Purchase or
lease of any item of general purpose office furniture or office equipment
regardless of dollar value. (General purpose equipment is defined as any items
of personal property which are usable for purposes other than research, such as
office equipment and furnishings, pocket calculators, etc.);     4.   Travel to
attend general scientific meetings;

- 5 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

  5.   Foreign travel — See subparagraph b. below;     6.   Consultant costs;  
  7.   Subcontracts;     8.   Patient care costs;     9.   Accountable
Government property (defined as both real and personal property with an
acquisition cost of $1,000 or more and a life expectancy of more than two years)
and “sensitive items” (defined and listed in the Contractor’s Guide for Control
of Government Property), regardless of acquisition value.     10.   Light
Refreshment and Meal Expenditures         Requests to use contract funds to
provide light refreshments and/or meals to either federal or nonfederal
employees must be submitted to the Project Officer, with a copy to the
Contracting Officer, at least six (6) weeks in advance of the event. The request
shall contain the following information: (a) name, date, and location of the
event at which the light refreshments and/or meals will be provided; (b) a brief
description of the purpose of the event; (c) a cost breakdown of the estimated
light refreshment and/or meal costs; (d) the number of nonfederal and federal
attendees receiving light refreshments and/or meals; and (e) if the event will
be held somewhere other than a government facility, provide an explanation of
why the event is not being held at a government facility.
Refer to NIH Manual Chapter 1160-1, Entertainment, for more information on NIH’s
policy on the use of appropriated funds for light refreshments and meals.

b. Travel Costs

  1.   Domestic Travel

  a.   Total expenditures for domestic travel (transportation, lodging,
subsistence, and incidental expenses) incurred in direct performance of this
contract shall not exceed $32,113 without the prior written approval of the
Contracting Officer.     b.   The Contractor shall invoice and be reimbursed for
all travel costs in accordance with Federal Acquisition Regulations (FAR) 31.2 —
Contracts with Commercial Organizations, Subsection 31.205-46, Travel Costs.

  2.   Foreign Travel         Requests for foreign travel must be submitted at
least six weeks in advance and shall contain the following: (a) meeting(s) and
place(s) to be visited, with costs and dates; (b) name(s) and title(s) of
Contractor personnel to travel and their functions in the contract project;
(c) contract purposes to be served by the travel; (d) how travel of Contractor
personnel will benefit and contribute to accomplishing the contract project, or
will otherwise justify the expenditure of NIH contract funds; (e) how such
advantages justify the costs for travel and absence from the project of more
than one person if such are suggested; and (f) what additional functions may be
performed by the travelers to accomplish other purposes of the contract and thus
further benefit the project.

- 6 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
ARTICLE B.4. ADVANCE UNDERSTANDINGS
Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

  a.   Subcontract         To negotiate a time and materials, cost reimbursement
type, subcontract with Information Management Services for IT support for an
amount not to exceed $630,459 for the period September 30, 2007 through
September 29, 2014. Award of the subcontract shall not proceed without the prior
written consent of the Contracting Officer upon review of the supporting
documentation as required by the Subcontracts clause of the General Clauses
incorporated in this contract. After written consent of the subcontract by the
Contracting Officer, a copy of the signed, approved subcontract shall be
provided to the Contracting Officer.     b.   Invoices — Cost and Personnel
Reporting, and Variances from the Negotiated Budget

  1.   The Contractor agrees to provide a detailed breakdown on invoices of the
following cost categories:

  a.   Direct Labor — List individuals by name, title/position, level of effort,
and amount claimed.     b.   Overhead — Cite rate and amount     c.   Materials
& Supplies     d.   Travel — Identify travelers, dates, destination, purpose of
trip, and amount. Cite COA, if appropriate. List separately, domestic travel,
general scientific meeting travel, and foreign travel.     e.   Other Direct
Costs — Include detailed breakdown when total amount is over $1,000.     f.  
Subcontracts — Attach subcontractor invoice(s).     g.   Equipment — Cite
authorization and amount.     h.   G&A — Cite rate and amount.     i.   Total
Cost     j.   Fixed Fee     k.   Total CPFF

  2.   Monthly invoices must include the cumulative total expenses to date,
adjusted (as applicable) to show any amounts suspended by the Government.     3.
  The Contractor agrees to immediately notify the Contracting Officer in writing
if there is an anticipated overrun (any amount) or unexpended balance (greater
than 10 percent) of the amount allotted to the contract, and the reasons for the
variance. Also refer to the requirements of the Limitation of Funds and
Limitation of Cost Clauses in the contract.

  c.   Contract Number Designation         On all correspondence submitted under
this contract, the Contractor agrees to clearly identify the two contract
numbers that appear on the face page of the contract as follows:

      HHS Contract No. HHSN272200700060C         NIAID Contract No. N01-AI-70060

- 7 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
SECTION C — DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
ARTICLE C.1. STATEMENT OF WORK

  a.   Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Work Statement, dated September 30, 2007, set forth in SECTION J-List of
Attachments, attached hereto and made a part of this contract.

ARTICLE C.2. REPORTING REQUIREMENTS
The Contractor shall provide the reports and deliverables specified below. All
reports required herein shall be submitted in electronic format (or hard copy
form when not possible) as PC-formatted computer files in Microsoft Word and
Microsoft Excel and/or searchable PDF format. Electronic versions shall be sent
on CD or more current electronic data storage medium, by U.S. mail or courier
service. All reports shall be archived on CD or other appropriate media for
provision to the NIAID Project Officer at the expiration of the contract.

  1.   Quarterly Progress Report         The Contractor shall submit copies of
Quarterly Progress Reports on/before the 15th of the month following the end of
each quarter. The first quarter of the contract should include the first three
months of performance and any fraction of the first month in which the contract
began. A Quarterly Progress Report shall not be required when providing an
Annual or the Final Report. Each Quarterly Progress Report shall consist of:

A. A cover page containing:

  1)   Contract number and project title     2)   Period of performance being
reported upon     3)   Type of report     4)   Contractor’s name and address    
5)   Author(s)     6)   Date of submission

B. An introduction, covering the purpose and scope of the contract effort
pertaining to the period of the report.
1) Summaries or charts/graphs/tables of activities for the quarter being
reported upon, as specified in the Statement of Work. Incoming and Outgoing
shipment information and activities shall be included as follows:
a) Summary tables and/or graphs for activities relating to shipments received,
including (refer to Statement of Work, Paragraph B.2.):
1. total number of shipments received across the Study Groups and within each
Study Group by Site;
2. specimens received versus added to inventory by Study Group and material type
and by Site within each Study Group;
3. summary of types and quantities of discrepancies by Study Group and by Site
within each Study Group;
4. turnaround times for commitment of specimen batches including NSR discrepancy
reporting and Site corrective action timelines;

- 8 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
5. special issues noted regarding receipt and commitment of specimen shipments
such as shipment condition, discrepancies encountered or turnaround time issues,
and/or others as identified; and
6. other information and activities as may be required by the NIAID Project
Officer or the Contractor.
b) Summary tables, and/or graphs for activities relating to outgoing shipment
tasks, including (refer to Statement of Work, Paragraph B.3.):
1. number and material type(s) of shipments received by Sites within each Study
Groups and by non-Sites;
2. number of shipments requiring tasks performed on specimens such as aliquoting
or blinding by Study Group or collaborators;
3. turnaround times for shipment of outgoing specimens including types of
discrepancies found by material type and Study Group as well as corrective
action reporting by Sites and/or GSMs; and
4. other information as may be required by the NIAID Project Officer.
2) Health and Safety of Personnel (refer to Statement of Work, Paragraph B.4.)
a) Summary of employees’ training records; and
b) Summary of documented safety issues.
3) Storage Facilities and Equipment (refer to Statement of Work, Paragraph C.)
a) Freezer inventory including any retirement activity and/or new purchases;
b) Rate and number of freezers being filled, depleted, and/or re-organized (to
include freezer identification information);
c) Summary of maintenance reports for freezers, other equipment, and facilities
to include out-of-range findings and corrective actions; and
d) Summary of inspections to include problems encountered and corrective actions
taken.
4) Shipping Materials, Technical Assistance, and Site Training (refer to
Statement of Work, Paragraphs D.1. and D.2.)
a) Table of shipping materials sent to Sites and non-Sites including quantity
and dates;
b) Summary of retirement or purchases of shippers or shipping materials along
with current list of inventory of shippers and associated materials;
c) Summary of any revised SOPs, NSR policies, guidelines, and/or reference
materials;
d) Summary of site-specific issues and resolutions via NSR technical support,
such as use of the SIDMS, shipping materials, and incoming and outgoing specimen
shipments;
e) Summary of NSR training activities and/or meetings attended for Study Groups,
Sites, GSMs or others; and
f) Upon request of the NIAID Project Officer, a summary of findings from
questionnaires to Sites regarding NSR services.
5) Communications with the NIAID Project Officer (refer to Statement of Work,
Paragraph D.3.)

- 9 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
a) Tracking table containing conference call issues, resolutions, and/or action
items by conference call date;
b) Summary of work projected for next quarter; and
c) Summary of semi-annual meetings with the NIAID Project Officer.
6) Quality Control/Quality Assurance (refer to Statement of Work, Paragraph E.)
a) Summary of Quality Control test outcomes performed on specimen shippers;
b) Summary of operational Quality Assurance test outcomes performed on freezers,
other equipment or facilities;
c) Summary of quarterly key indicator trends including corrective actions taken
for any out-of-specifications, errors, or non-conformances as well as plans for
reducing or maintaining the lower acceptable limit of specifications;
d) Corrective action reports generated for Study Groups and/or GSMs;
e) Summary of planned studies, interim results and/or status of ongoing studies,
and/or completed study results from specimen integrity evaluations; and
f) External audit reports and responses.
7) Computerized Software (refer to Statement of Work, Paragraph F).
a) Summary of NSR website updates and/or postings
b) Summary of data management activities, including issues and solutions related
to computer hardware and software; and
c) Other information as required by the NIAID Project or Contracting Officers.
C. A Personnel Report, which shall include name, title, percent effort and
responsibility of key personnel, technicians, data entry operators,
administrative and financial personnel working on the contract as well as
subcontractors and/or consultants. For each individual provide a brief summary
of tasks performed during the quarter.
D. Scientific Activities. This shall include any research not included in B.2.
below; a list of scientific meetings and conferences attended; a list of
manuscripts published, submitted or in preparation; and a list of abstracts
submitted for presentation or in preparation.
2. Interim Report
A. Upon request of the NIAID Project Officer, and within five business days of
such a request, the Contractor shall provide an Interim Report encompassing
1-4 weeks of recent NSR activities including:
1) The specific work accomplished and in progress;
2) A summary of all incoming and outgoing shipping activity;
3) A description of any technical or performance problems encountered and
corrective actions planned or taken;
4) The estimated time taken to complete the work described; and
5) Selected other items as required by the NIAID Project Officer.
B. The Contractor shall submit written or electronic reports of all research and
development studies performed as specified in paragraph E of the Statement of
Work as follows:
1) Within 10 working days following completion of data analysis, study results
shall be reported to the NIAID Project Officer and relevant Study Group(s) as
specified by the NIAID Project Officer.

- 10 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
2) Within 3 months of study completion, the Contractor shall provide to the
NIAID Project Officer materials to support preparation of scientific manuscripts
for publication in peer reviewed journals. In cases where the Contractor drafts
a publication, prior to a publication submission, all manuscripts shall be
provided in hard copy or electronic copy to the NIAID Project Officer and others
for review and approval, as specified by the NIAID Project Officer.

  3.   Annual Progress Report         Annual Reports shall include the fourth
Quarterly Progress Report and an Annual Table of Contents referring to previous
Quarterly Progress Reports. Annual Reports shall be provided on or before the
30th of the month after each anniversary date of the contract. An Annual Report
is not required for the period when the Final Report is due.     4.   Final
Progress Report and Summary of Salient Results         The Final Report shall
cover the entire contract performance period and be in sufficient detail to
explain comprehensively the accomplished tasks, a brief description of any
unfinished projects, and a status report on transition or shut down activities.
In addition, the Contractor shall provide a 200 word minimum “Summary of Salient
Results” detailing the important accomplishments from the contract during the
performance of the contract. A draft of the Final Report shall be submitted for
review by the NIAID Project Officer 30 days prior to the completion of the
contract. The Final Report shall be submitted prior to, or at the completion of
the contract.

a. Other Reports/Deliverables
1. Source Code and Object Code
Unless otherwise specified herein, the Contractor shall deliver to the
Government, upon the expiration date of the contract, all source code and object
code developed, modified, and/or enhanced under this contract.
2. Manual of complete NSR SOPs (existing and in draft) subject to the NIAID
Project Officer approval for all aspects of the Statement of Work within 20
business days of award date.
3. Draft User Manual for Sites and GSMs to include NSR policies, guidelines, and
reference materials as noted in the Statement of Work within 20 business days of
award date.
4. Draft implementation plan for the comprehensive Quality Assurance Program for
the NSR, including key indicators and a Site/GSM questionnaire for feedback on
provided services within 25 business days of the award date.
5. Outline of proposed experiments for specimen integrity studies within 45
business days of award date.
6. Initial Transition Plan within 10 business days of the start of the contract,
that includes draft NSR SOPs, describing NSR operational procedures and
policies/guidelines, including quality assurance measures for the safe and
orderly relocation of all NSR-related materials from the current Contractor, as
outlined in paragraph A. of the Statement of Work. This plan shall include
staffing requirements and a description of work during the transition.
7. Draft plan for the secure transfer, maintenance, and upgrade of data,
hardware, and software within 10 business days of the start of the contract.
Draft plan for the Information Technology report and InfoSec study within 60
business days of the start of the contract. Refer to Scope of Work requirements,
Section F.3 through F.9.
8. Eight months prior to the expiration date of the contract, the Contractor
shall provide a draft Final Transition Plan which describes proposed procedures
for an orderly transition to a subsequent Contractor or the NIAID and estimated
cost as outlined in paragraph H.1 of the Statement of Work.

- 11 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
9. A Final Transition Plan shall be provided six months prior to the completion
date of the contract.
10. Contract Completion: The Contractor, subject to NIAID Project Officer
approval, shall deliver to the NIAID or its designee, by the completion date of
this contract, freezers and specimens, inventory and software systems, including
software programs, labeled and inventoried paper files, and Government-Furnished
Property (GFP), as outlined in paragraph H. of the Statement of Work.
ARTICLE C.3. INVENTION REPORTING REQUIREMENT
All reports and documentation required by FAR Clause 52.227-11 including, but
not limited to, the invention disclosure report, the confirmatory license, and
the Government support certification, shall be directed to the Extramural
Inventions and Technology Resources Branch, OPERA, NIH, 6705 Rockledge Drive,
Room 1040-A, MSC 7980, Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986).
In addition, one copy of an annual utilization report, and a copy of the final
invention statement, shall be submitted to the Contracting Officer. The final
invention statement (see FAR 27.303(a)(2)(ii)) shall be submitted to the
Contracting Officer on the expiration date of the contract.
The annual utilization report shall be submitted in accordance with the
DELIVERIES Article in SECTION F of this contract. The final invention statement
(see FAR 27.303(a)(2)(ii)) shall be submitted on the completion date of the
contract. All reports shall be sent to the following address:
Contracting Officer
Office of Acquisitions, DEA
National Institute of Allergy and Infectious Diseases, NIH
6700B Rockledge Drive, Room 3214, MSC 7612
Bethesda, MD 20892-7612
If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above. To
assist contractors in complying with invention reporting requirements of the
clause, the NIH has developed “Interagency Edison,” an electronic invention
reporting system. Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork. Access to the system is through
a secure interactive Web site to ensure that all information submitted is
protected. Interagency Edison and information relating to the capabilities of
the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

- 12 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
SECTION D — PACKAGING, MARKING AND SHIPPING
All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and Contractor name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

- 13 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
SECTION E — INSPECTION AND ACCEPTANCE

  a.   The Contracting Officer or the duly authorized representative will
perform inspection and acceptance of materials and services to be provided.    
b.   For the purpose of this SECTION, the Project Officer designated in ARTICLE
G.1. is the authorized representative of the Contracting Officer.     c.  
Inspection and acceptance will be performed at:

see address listed in the Clause entitled Project Officer in Section G.     d.  
This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.         FAR Clause 52.246-9,
Inspection of Research and Development (Short Form) (April 1984).

- 14 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
SECTION F — DELIVERIES OR PERFORMANCE
ARTICLE F.1. DELIVERIES
Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in the Statement of Work Article in SECTION C
of this contract and upon delivery and acceptance by the Contracting Officer, or
the duly authorized representative, of the following items in accordance with
the stated delivery schedule:

  a.   The items specified below as described in the REPORTING REQUIREMENTS
Article in SECTION C of this contract. will be required to be delivered F.o.b.
Destination as set forth in FAR 52.247-35, F.o.b. DESTINATION, WITHIN CONSIGNEES
PREMISES (APRIL 1984), and in accordance with and by the date(s) specified below
[and any specifications stated in SECTION D, PACKAGING, MARKING AND SHIPPING, of
this contract:

              Item   Description   Quantity   Delivery Schedule
(1)
  Quarterly Progress Report   Original — Contracting Officer (CO)
1- Copy to the Project Officer (PO)   Due on/ before the 15th of the month
following each quarterly reporting period. Not due when Annual or Final Reports
are due.
 
           
(2)
  Interim Report   1 — Original — CO
1 — Copy — PO   Due within 5 days of request.
 
           
(3)
  Annual Progress Report   1 — Original — CO
1 — Copy — PO   Due on/before the 30th of the month after each Anniversary date
of the contract. Not due when the Final Report is due.
 
           
(4)
  Final Progress Report and Summary of Salient Results   1 — Original — CO
1 — Copy — PO   On/before the completion date of the contract. A draft of the
final Progress Report shall be provided 30 days prior to the final for PO review
and revision.
 
           
(5)
  Source Code and Object Code   To be determined   On/before the completion date
of the contract.
 
           
(6)
  Manual of complete NSR SOPs   1 — Copy — PO   Within 20 business days after
award of contract.
 
           
(7)
  Draft User Manual for Sites and GSMs   1 — Copy — PO   Within 20 business days
after award of contract.
 
           
(8)
  Draft implementation plan   1 — Copy — PO   Within 25 business days after
award of contract.
 
           
(9)
  Outline of proposed experiments for specimen integrity studies   1 — Copy — PO
  Within 45 business days after award of contract.
 
           
(10)
  Draft Final Transition Plan   1 — Original — CO
1 — Copy — PO   Eight (8) months before contract expiration date.
 
           
(11)
  Final Transition Plan   1 — Original — CO
1 — Copy — PO   Six (6) months before contract expiration date.
 
           
(12)
  Freezers and specimens, inventory and software systems, including software
programs, labeled and inventoried paper files, and Government-Furnished Property
(GFP)   As designated   At contract expiration date.

- 15 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
b. The above items shall be addressed and delivered to:

          Addressee   Deliverable Item No   Quantity
Project Officer:
  1-5; 5-11   1 copy
PetrakoE@niaid.nih.gov
       
 
       
National Institute of Allergy and Infectious Diseases
       
 
       
Treatment Research Program,
DAIDS
       
 
       
6700-B Rockledge Drive, Room
5206, MSC 7624
       
 
       
Bethesda, MD 20892-7624
       
 
       
Contracting Officer
  1-4; 10-11   1 Orginal
 
       
Office of Acquisition, DEA
       
 
       
National Institute of Allergy and Infectious Diseases
       
 
       
6700B Rockledge Drive, Room
3214, MSC 7612
       
 
       
Bethesda, MD 20892-7612
       

ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)
This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html
FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:
52.242-15, Stop Work Order (August 1989) with Alternate I (April 1984).

- 16 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
SECTION G — CONTRACT ADMINISTRATION DATA
ARTICLE G.1. PROJECT OFFICER
The following Project Officer will represent the Government for the purpose of
this contract:
Eva Petrakova, Ph.D.
DDCSB, TRP
DAIDS, NIAID, NIH, DHHS
6700B Rockledge Drive, Room 5208, MSC 7624
Bethesda, Maryland 20892-7624
Telephone: (301) 496-3771
Email: PetrakoE@niaid.nih.gov
The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the statement of work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance.
The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor for any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.
The Government may unilaterally change its Project Officer designation.
ARTICLE G.2. KEY PERSONNEL, HHSAR 352.270-5 (January 2006)
The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
Government of the impact on performance under this contract. The Contractor
shall not divert or otherwise replace any key personnel without the written
consent of the Contracting Officer. The Government may modify the contract to
add or delete key personnel at the request of the Contractor or Government.
(End of Clause)
The following individual(s) is/are considered to be essential to the work being
performed hereunder:

      Name   Title
Dr. Mark Manak
  Principal Investigator

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT

  a.   Invoice/Financing Request Instructions and Contract Financial Reporting
for NIH Cost-Reimbursement Type Contracts NIH(RC)-4 are attached and made part
of this contract. The Contractor shall follow the attached instructions and
submission procedures specified below to meet the requirements of a “proper
invoice” pursuant to FAR Subpart 32.9, Prompt Payment.

- 17 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

  1.   Payment requests shall be submitted as follows:

  a.   One original to the following designated billing office:
National Institutes of Health
Office of Financial Management
Commercial Accounts
2115 East Jefferson Street, Room 4B-432, MSC 8500
Bethesda, MD 20892-8500     b.   An electronic copy to the Contracting Officer,
transmitted as an attachment via email to the NIAID OA central invoice email
address listed below. The subject line of the email must include the following
information: Name of Contractor, Contract Number, and Invoice Number. Only one
invoice should be submitted per email. The invoice should be in Adobe PDF
format, though an MS Word or MS Excel compatible format will also be considered
acceptable. NOTE: The original payment request must still be submitted in hard
copy and mailed to the designated billing office to meet the requirements of a
“proper invoice.”

NIAID OA central invoice email address: NIAIDOAInvoices@niaid.nih.gov

  2.   In addition to the requirements specified in FAR Subpart 32.9 for a
proper invoice, the Contractor shall include the following information on all
payment requests:

  a.   Name of the Office of Acquisitions. The Office of Acquisitions for this
contract is National Institute of Allergy and Infectious Diseases.     b.  
Central Point of Distribution. For the purpose of this contract, the Central
Point of Distribution is NIAIDOAInvoices@niaid.nih.gov.     c.   Vendor
Identification Number. #1107053.     d.   DUNS number or DUNS+4 that identifies
the Contractor’s name and address exactly as stated on the face page of the
contract.     e.   Identification of whether payment is to be made using a
two-way or three-way match. This contract requires a Two-Way match.     f.  
Unique Invoice Number. Each payment request shall be identified by a unique
invoice number, which can only be used one time regardless of the number of
contracts or orders held by any organization (or business unit identified by a
separate DUNS or DUNS+4 number). The NIH does not prescribe a particular number
format. The only parameters for the invoice number are that it must be limited
to 30 characters. There are no restrictions on the use of special characters,
such as colons, dashes, forward slashes, or parentheses. Payment requests with
duplicate invoice numbers will be considered improper and returned to the
Contractor.

  b.   Inquiries regarding payment of invoices shall be directed to the
designated billing office, (301) — 496-6088.     c.   The Contractor shall
include the following certification on every invoice for reimbursable costs
incurred with Fiscal Year funds subject to the SALARY RATE LIMITATION
LEGISLATION PROVISIONS Article in SECTION H of this contract. For billing
purposes, certified invoices are required for the billing period during which
the applicable Fiscal Year funds were initially charged through the final
billing period utilizing the applicable Fiscal Year funds:

“I hereby certify that the salaries charged in this invoice are in compliance
with P.L. 110-005 and the SALARY RATE LIMITATION LEGISLATION PROVISIONS Article
in SECTION H of the above referenced contract.” .

- 18 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
ARTICLE G.4. INDIRECT COST RATES
In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d)(2), Allowable Cost and Payment incorporated by reference in
this contract in PART II, SECTION I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:
Director, Division of Financial Advisory Services
Office of Acquisition Management and Policy
National Institutes of Health
6100 Building, Room 6B05
6100 EXECUTIVE BLVD MSC-7540
BETHESDA MD 20892-7540
These rates are hereby incorporated without further action of the Contracting
Officer.
ARTICLE G.5. GOVERNMENT PROPERTY

  a.   In addition to the requirements of the clause, GOVERNMENT PROPERTY,
incorporated in SECTION I of this contract, the Contractor shall comply with the
provisions of HHS Publication, “Contractor’s Guide for Control of Government
Property,” which is incorporated into this contract by reference. This document
can be accessed at:
http://www.knownet.hhs.gov/log/AgencyPolicy/HHSLogPolicy/contractorsguide.htm.  
      Among other issues, this publication provides a summary of the
Contractor’s responsibilities regarding purchasing authorizations and inventory
and reporting requirements under the contract. A copy of this publication is
available upon request to the Contracts Property Administrator.         Requests
for information regarding property under this contract should be directed to the
following office:

Division of Personal Property Services, NIH
6011 Building, Suite 637
6011 EXECUTIVE BLVD MSC 7670
BETHESDA MD 20892-7670
(301) 496-6466


  b.   Notwithstanding the provisions outlined in the HHS Publication,
“Contractor’s Guide for Control of Government Property,” which is incorporated
in this contract in paragraph a. above, the Contractor shall use the form
entitled, “Report of Government Owned, Contractor Held Property” for performing
annual inventories required under this contract. This form is included as an
attachment in SECTION J of this contract.

  c.   Contractor-Acquired Government Property — Schedule I-A

      Pursuant to the clause, GOVERNMENT PROPERTY, incorporated in this
contract, the Contractor is hereby authorized to acquire the property listed in
the attached Schedule I-A for use in direct performance of the contract.     d.
  Property Acquired Under Predecessor Contract — Schedule II-A         Pursuant
to the clause, GOVERNMENT PROPERTY, incorporated in this contract, the
Contractor is hereby authorized to retain custody of all Government Property
acquired or furnished under predecessor Contract No. N01-AI-95381 for use in
direct performance of this contract. Accountability for the items is hereby
authorized to be transferred to this contract from the predecessor contract.
Upon completion of each contract, the Contractor agrees to furnish to the
Contracting Officer, without delay, the inventory schedule covering all
Government Property furnished or acquired for use in the performance of the
predecessor contract as provided by the clause, GOVERNMENT PROPERTY, of that
contract and the instructions contained in HHS Publication entitled,
“Contractor’s Guide for Control of Government Property.”

- 19 -



--------------------------------------------------------------------------------



 



     Contract Number : HHSN272200700060C
ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

  a.   Contractor Performance Evaluations         Interim and final evaluations
of Contractor performance will be prepared on this contract in accordance with
FAR 42.15. The final performance evaluation will be prepared at the time of
completion of work. In addition to the final evaluation, interim evaluation(s)
shall be submitted biannually.         Interim and final evaluations will be
provided to the Contractor as soon as practicable after completion of the
evaluation. The Contractor will be permitted thirty days to review the document
and to submit additional information or a rebutting statement. If agreement
cannot be reached between the parties, the matter will be referred to an
individual one level above the Contracting Officer, whose decision will be
final.         Copies of the evaluations, Contractor responses, and review
comments, if any, will be retained as part of the contract file, and may be used
to support future award decisions.     b.   Electronic Access to Contractor
Performance Evaluations         Contractors that have Internet capability may
access evaluations through a secure Web site for review and comment by
completing the registration form that can be obtained at the following address:
http://oamp.od.nih.gov/OD/CPS/cps.asp         The registration process requires
the Contractor to identify an individual that will serve as a primary contact
and who will be authorized access to the evaluation for review and comment. In
addition, the Contractor will be required to identify an alternate contact who
will be responsible for notifying the cognizant contracting official in the
event the primary contact is unavailable to process the evaluation within the
required 30-day time frame.

- 20 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
SECTION H — SPECIAL CONTRACT REQUIREMENTS
ARTICLE H.1. HUMAN SUBJECTS
It is hereby understood and agreed that research involving human subjects shall
not be conducted under this contract, and that no material developed, modified,
or delivered by or to the Government under this contract, or any subsequent
modification of such material, will be used by the Contractor or made available
by the Contractor for use by anyone other than the Government, for experimental
or therapeutic use involving humans without the prior written approval of the
Contracting Officer.
ARTICLE H.2. HUMAN MATERIALS
The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.
ARTICLE H.3. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)
The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.
The Contractor shall provide written documentation that all human materials
obtained as a result of research involving human subjects conducted under this
contract, by collaborating sites, or by subcontractors identified under this
contract, were obtained with prior approval by the Office for Human Research
Protections (OHRP) of an Assurance to comply with the requirements of 45 CFR 46
to protect human research subjects. This restriction applies to all
collaborating sites without OHRP-approved Assurances, whether domestic or
foreign, and compliance must be ensured by the Contractor.
Provision by the Contractor to the Contracting Officer of a properly completed
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263(formerly
Optional Form 310), certifying IRB review and approval of the protocol from
which the human materials were obtained constitutes the written documentation
required. The human subject certification can be met by submission of a self
designated form, provided that it contains the information required by the
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263(formerly
Optional Form 310).
ARTICLE H.4. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

  a.   Pursuant to Public Law(s) cited in paragraph b., below, NIH is prohibited
from using appropriated funds to support human embryo research. Contract funds
may not be used for (1) the creation of a human embryo or embryos for research
purposes; or (2) research in which a human embryo or embryos are destroyed,
discarded, or knowingly subjected to risk of injury or death greater than that
allowed for research on fetuses in utero under 45 CFR 46.204(b) and Section
498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). The term “human
embryo or embryos” includes any organism, not protected as a human subject under
45 CFR 46 as of the date of the enactment of this Act, that is derived by
fertilization, parthenogenesis, cloning, or any other means from one or more
human gametes or human diploid cells.         Additionally, in accordance with a
March 4, 1997 Presidential Memorandum, Federal funds may not be used for cloning
of human beings     b.    

              Public Law and Section No.   Fiscal Year   Period Covered
P.L. 110-005*
  2007     (10/1/2006 — 9/30/2007)

 

*   Public Law 110-005, Revised Continuing Appropriations Resolution, 2007,
extends the legislative provisions provided in the FY 2006 Appropriations Act
(Public Law 109-149) through the end of FY 2007.

- 21 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
ARTICLE H.5. NEEDLE EXCHANGE
     a. Pursuant to Public Law(s) cited in paragraph b., below, contract funds
shall not be used to carry out any program of distributing sterile
    needles or syringes for the hypodermic injection of any illegal drug.
   b. 

              Public Law and Section No.   Fiscal Year   Period Covered
P.L. 110-005*
  2007     (10/1/2006 — 9/30/2007)

 

*   Public Law 110-005, Revised Continuing Appropriations Resolution, 2007,
extends the legislative provisions provided in the FY 2006 Appropriations Act
(Public Law 109-149) through the end of FY 2007.

ARTICLE H.6. PRESS RELEASES

  a.   Pursuant to Public Law(s) cited in paragraph b., below, the contractor
shall clearly state, when issuing statements, press releases, requests for
proposals, bid solicitations and other documents describing projects or programs
funded in whole or in part with Federal money: (1) the percentage of the total
costs of the program or project which will be financed with Federal money;
(2) the dollar amount of Federal funds for the project or program; and (3) the
percentage and dollar amount of the total costs of the project or program that
will be financed by nongovernmental sources.     b.    

              Public Law and Section No.   Fiscal Year   Period Covered
P.L. 110-005*
  2007     (10/1/2006 — 9/30/2007)

 

*   Public Law 110-005, Revised Continuing Appropriations Resolution, 2007,
extends the legislative provisions provided in the FY 2006 Appropriations Act
(Public Law 109-149) through the end of FY 2007.

ARTICLE H.7. ANTI -LOBBYING

  a.   Pursuant to Public Law(s) cited in paragraph c., below, contract funds
shall only be used for normal and recognized executive-legislative
relationships. Contract funds shall not be used, for publicity or propaganda
purposes; or for the preparation, distribution, or use of any kit, pamphlet,
booklet, publication, radio, television, or video presentation designed to
support or defeat legislation pending before the Congress or any State
legislature, except in presentation to the Congress or any State legislature
itself.     b.   Contract funds shall not be used to pay salary or expenses of
the contractor or any agent acting for the contractor, related to any activity
designed to influence legislation or appropriations pending before the Congress
or any State legislature.     c.    

              Public Law and Section No.   Fiscal Year   Period Covered
P.L. 110-005*
  2007     (10/1/2006 — 9/30/2007)

      P.L. 110-005* 2007 (10/1/2006-9/30/2007)*Public Law 110-005, Revised
Continuing Appropriations Resolution, 2007, extends the legislative provisions
provided in the FY 2006 Appropriations Act (Public Law 109-149) through the end
of FY 2007.

ARTICLE H.8. OPTION PROVISION
Unless the Government exercises its option pursuant to the Option Clause set
forth in ARTICLE I.3., the contract will consist only of the Base Period of the
Statement of Work as defined in Sections C and F of the contract. Pursuant to
FAR Clause 52.217-6, Option for Increased Quantity set forth in ARTICLE I.3. of
this contract, the Government may, by unilateral contract modification, require
the Contractor to perform additional options set forth in the Statement of

- 22 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
Work and also defined in Sections C and F of the contract. If the Government
exercises this option, notice must be given at least 60 days prior to the
expiration date of this contract, and the estimated cost plus fixed fee]of the
contract will be increased as set forth in the ESTIMATED COST PLUS FIXED FEE
Article in SECTION B of this contract.
ARTICLE H.9. SALARY RATE LIMITATION LEGISLATION PROVISIONS

  a.   Pursuant to the P.L.(s) cited in paragraph b., below, no NIH Fiscal Year
funds may be used to pay the direct salary of an individual through this
contract at a rate in excess of the applicable amount shown or the applicable
Executive Level for the fiscal year covered. Direct salary is exclusive of
fringe benefits, overhead and general and administrative expenses (also referred
to as “indirect costs” or “facilities and administrative (F&A) costs”). Direct
salary has the same meaning as the term “institutional base salary.” An
individual’s direct salary (or institutional base salary) is the annual
compensation that the contractor pays for an individual’s appointment whether
that individual’s time is spent on research, teaching, patient care or other
activities. Direct salary (or institutional base salary) excludes any income
that an individual may be permitted to earn outside of duties to the contractor.
The annual salary rate limitation also applies to individuals proposed under
subcontracts. It does not apply to fees paid to consultants. If this is a
multiple year contract, it may be subject to unilateral modifications by the
Government if an individual’s salary rate used to establish contract funding
exceeds any salary rate limitation subsequently established in future HHS
appropriation acts.     b.    

                          Dollar Amount of Public Law and Section No.   Fiscal
Year   Salary Limitation
P.L. 110-005*
  2007     Executive Level I

 

*   Public Law 110-005, Revised Continuing Appropriations Resolution, 2007,
extends the legislative provisions provided in the FY 2006 Appropriations Act
(Public Law 109-149) through the end of FY 2007. Therefore, the provision that
restricts the amount of direct salary to Executive Level I of the Federal
Executive Pay Scale continues through FY 2007. The Executive Level I annual
salary rate was $183,500 for the period January 1 through December 31, 2006.
Effective January 1, 2007, the Executive Level I salary rate increased to
$186,600.

  c.   Payment of direct salaries is limited to the Executive Level I rate which
was in effect on the date(s) the was incurred.

ARTICLE H.10. INFORMATION SECURITY
The Statement of Work (SOW) requires the contractor to (1) develop, (2) have the
ability to access, or (3) host and/or maintain a Federal information system(s).
Pursuant to Federal and HHS Information Security Program Policies, the
contractor and any subcontractor performing under this contract shall comply
with the following requirements: Federal Information Security Management Act of
2002 (FISMA), Title III, E-Government Act of 2002, Pub. L. No. 107-347 (Dec. 17,
2002); http://csrc.nist.gov/policies/FISMA-final.pdf

  a.   Information Type

þ Administrative, Management and Support Information
o Mission Based Information

  b.   Security Categories and Levels

             
 
  Confidentiality Level:   þ Low o Moderate o High    
 
  Integrity Level:   þ Low o Moderate o High    
 
  Availability Level:   þ Low o Moderate o High    
 
           
 
  Overall Level:   þ Low o Moderate o High    

  c.   Position Sensitivity Designations

- 23 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

  1.   The following position sensitivity designations and associated clearance
and investigation requirements apply under this contract.         o Level 6:
Public Trust — High Risk (Requires Suitability Determination with a BI).
Contractor employees assigned to a Level 6 position are subject to a Background
Investigation (BI)         o Level 5: Public Trust — Moderate Risk (Requires
Suitability Determination with NACIC, MBI or LBI). Contractor employees assigned
to a Level 5 position with no previous investigation and approval shall undergo
a National Agency Check and Inquiry Investigation plus a Credit Check (NACIC), a
Minimum Background Investigation (MBI), or a Limited Background Investigation
(LBI).         þ Level 1: Non Sensitive (Requires Suitability Determination with
an NACI). Contractor employees assigned to a Level 1 position are subject to a
National Agency Check and Inquiry Investigation (NACI).     2.   The contractor
shall submit a roster, by name, position, e-mail address, phone number and
responsibility, of all staff (including subcontractor staff) working under the
contract who will develop, have the ability to access, or host and/or maintain a
Federal information system(s). The roster shall be submitted to the Project
Officer, with a copy to the Contracting Officer, within 14 calendar days of the
effective date of the contract. Any revisions to the roster as a result of
staffing changes shall be submitted within 15 calendar days of the change. The
Contracting Officer shall notify the contractor of the appropriate level of
suitability investigations to be performed. An electronic template, “Roster of
Employees Requiring Suitability Investigations,” is available for contractor use
at: http://ais.nci.nih.gov/forms/Suitability-roster.xls.         Upon receipt of
the Government’s notification of applicable Suitability Investigations required,
the contractor shall complete and submit the required forms within 30 days of
the notification. Additional submission instructions can be found at the “NCI
Information Technology Security Policies, Background Investigation Process”
website: http://ais.nci.nih.gov.         Contractor/subcontractor employees who
have met investigative requirements within the past five years may only require
an updated or upgraded investigation.     3.   Contractor/subcontractor
employees shall comply with the HHS criteria for the assigned position
sensitivity designations prior to performing any work under this contract. The
following exceptions apply: Levels 5 and 1: Contractor/subcontractor employees
may begin work under the contract after he contractor has submitted the name,
position and responsibility of the employee to the Project Officer, as described
in paragraph c. (2) above.         Level 6: In special circumstances the Project
Officer may request a waiver of the pre-appointment investigation. If the waiver
is granted, the Project Officer will provide written authorization for the
contractor/subcontractor employee to work under the contract.

  d.   Information Security Training         The contractor shall ensure that
each contractor/subcontractor employee has completed the NIH Computer Security
Awareness Training course at: http://irtsectraining.nih.gov/ prior to performing
any contract work, and thereafter completing the NIH-specified fiscal year
refresher course during the period of performance of the contract.         The
contractor shall maintain a listing by name and title of each
contractor/subcontractor employee working under this contract that has completed
the NIH required training. Any additional security training completed by
contractor/subcontractor staff shall be included on this listing. [The listing
of completed training shall be included in the first technical progress report.
(See Article C.2. Reporting Requirements.) Any revisions to this listing as a
result of staffing changes shall be submitted with next required technical
progress report.] Contractor/subcontractor staff shall complete the following
additional training prior to performing any work under this contract:

- 24 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

  e.   Rules of Behavior         The contractor/subcontractor employees shall
comply with the NIH Information Technology General Rules of Behavior at:
http://irm.cit.nih.gov/security/nihitrob.html.     f.   Personnel Security
Responsibilities         Contractor Notification of New and Departing Employees
Requiring Background Investigations

  1.   The contractor shall notify the Contracting Officer, the Project Officer,
and the Security Investigation Reviewer within five working days before a new
employee assumes a position that requires a suitability determination or when an
employee with a security clearance stops working under the contract. The
government will initiate a background investigation on new employees requiring
security clearances and will stop pending background investigations for
employees that no longer work under the contract.     2.   New employees:
Provide the name, position title, e-mail address, and phone number of the new
employee. Provide the name, position title and suitability level held by the
former incumbent. If the employee is filling a new position, provide a
description of the position and the government will determine the appropriate
security level.     3.   Departing employees:

  •   Provide the name, position title, and security clearance level held by or
pending for the individual.     •   Perform and document the actions identified
in the “Employee Separation Checklist”, attached in Section J, ATTACHMENTS of
this contract, when a contractor/subcontractor employee terminates work under
this contract. All documentation shall be made available to the Project Officer
and/or Contracting Officer upon request.

  g.   Commitment to Protect Non-Public Departmental Information Systems and
Data

  1.   Contractor Agreement         The Contractor and its subcontractors
performing under this SOW shall not release, publish, or disclose non-public
Departmental information to unauthorized personnel, and shall protect such
information in accordance with provisions of the following laws and any other
pertinent laws and regulations governing the confidentiality of such
information:         -18U.S.C. 641 (Criminal Code: Public Money, Property or
Records)         -18 U.S.C. 1905 (Criminal Code: Disclosure of Confidential
Information)         -Public Law 96-511 (Paperwork Reduction Act)     2.  
Contractor-Employee Non-Disclosure Agreements         Each
contractor/subcontractor employee who may have access to non-public Department
information under this contract shall complete the Commitment to Protect
Non-Public Information — Contractor Agreement. A copy of each signed and
witnessed Non-Disclosure agreement shall be submitted to the Project Officer
prior to performing any work under the contract.

  h.   NIST SP 800-26 Self-Assessment Questionnaire         The contractor shall
annually update and re-submit its Self-Assessment Questionnaire required by NIST
Draft SP 800-26, Revision 1, Guide for Information Security Program Assessments
and System Reporting Form (
http://csrc.nist.gov/publications/drafts/Draft-sp800-26Rev1.pdf — See Appendix B
for format).         Subcontracts: The contractor’s annual update to its
Self-Assessment Questionnaire shall include similar information for any
subcontractor that performs under the SOW to (1) develop a Federal information
system(s) at the contractor’s/subcontractor’s facility, or (2) host and/or
maintain a Federal information system(s) at the contractor’s/subcontractor’s
facility.         The annual update shall be submitted to the Project Officer,
with a copy to the Contracting Officer no later than the completion date of the
period of performance.

- 25 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

  i.   Information System Security Plan         The contractor’s draft ISSP
submitted with its proposal shall be finalized in coordination with the Project
Officer no later than 90 calendar days after contract award.         Following
approval of its draft ISSP, the contractor shall update and resubmit its ISSP to
the Project Officer every three years or when a major modification has been made
to its internal system. The contractor shall use the current ISSP template in
Appendix A of NIST SP 800-18, Guide to Developing Security Plans for Federal
Information Systems.
(http://csrc.nist.gov/publications/nistpubs/800-18-Rev1/sp800-18-Rev1-final.pdf).
        The details contained in the contractor’s ISSP shall be commensurate
with the size and complexity of the requirements of the SOW based on the System
Categorization determined above in subparagraph (b) Security Categories and
Levels of this Article.         Subcontracts: The contractor shall include
similar information for any subcontractor performing under the SOW with the
contractor whenever the submission of an ISSP is required.

ARTICLE H.11. ELECTRONIC AND INFORMATION TECHNOLOGY ACCESSIBILITY, HHSAR
352.270-19(b) (January 2006)
Pursuant to Section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d) as
amended by Public Law 105-220 under Title IV (Rehabilitation Act Amendments of
1998), all Electronic and Information Technology (EIT) developed, procured,
maintained, and/or used under this contract shall be in compliance with the
“Electronic and Information Technology Accessibility Standards’’ set forth by
the Architectural and Transportation Barriers Compliance Board (also referred to
as the “Access Board’’) in 36 CFR part 1194. The complete text of Section 508
Final Standards can be accessed at
http://www.access-board.gov/sec508/standards.htm.
The standards applicable to this requirement are identified in the Statement of
Work.
Vendors may document conformance using attached documentation/industry-standard
Voluntary Product Accessibility Template at
http://www.itic.org/archives/articles/20040506/faq_voluntary_product_accessibility_template_vpat.php
. Vendors should provide detailed information necessary for determining
compliance, including defined contractor-incidental exceptions.
ARTICLE H.12. ENERGY STAR REQUIREMENTS
Executive Order 13123, “Greening the Government Through Efficient Energy
Management” and FAR 23.203 require that when Federal Agencies acquire energy
using products, they select, where life-cycle cost-effective, and available,
ENERGY STAR® or other energy efficient products.
Unless the Contracting Officer determines otherwise, all energy-using products
acquired under this contract must be either an ENERGY STAR® or other energy
efficient product designated by the Department of Energy’s Federal Energy
Management Program (FEMP).
For more information about ENERGY STAR® see http://www.energystar.gov/
For more information about FEMP see http://www.eere.energy.gov/
ARTICLE H.13. CONFIDENTIALITY OF INFORMATION
The following information is covered by HHSAR 352.224-70, Confidentiality of
Information (January 2006):
Any data that includes patient identifiers.
ARTICLE H.14. PUBLICATION AND PUBLICITY
In addition to the requirements set forth in HHSAR Clause 352.270-6,
Publications and Publicity incorporated by reference in SECTION I of this
contract, the contractor shall acknowledge the support of the National
Institutes of

- 26 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
Health whenever publicizing the work under this contract in any media by
including an acknowledgment substantially as follows:
“This project has been funded in whole or in part with Federal funds from the
National Institute of Allergy and Infectious Diseases National Institutes of
Health, Department of Health and Human Services, under Contract
No. HHSN272200700060C”
ARTICLE H.15. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is Htips@os.dhhs.gov and the mailing
address is:
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026
ARTICLE H.16. YEAR 2000 COMPLIANCE
In accordance with FAR 39.106, Information Technology acquired under this
contract must be Year 2000 compliant as set forth in the following clause(s):

  1.   Service Involving the Use of Information Technology         YEAR 2000
COMPLIANCE—SERVICE INVOLVING THE USE OF INFORMATION TECHNOLOGY         The
Contractor agrees that each item of hardware, software, and firmware used under
this contract shall be able to accurately process date data (including, but not
limited to, calculating, comparing and sequencing) from, into and between the
twentieth and twenty-first centuries and the Year 1999 and the Year 2000 and
leap year calculations.

(End of Clause)
ARTICLE H.17. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES
Unique research resources arising from NIH-funded research are to be shared with
the scientific research community. NIH provides guidance, entitled, “Sharing
Biomedical Research Resources: Principles and Guidelines for Recipients of NIH
Research Grants and Contracts,” (Federal Register Notice, December 23, 1999 [64
FR 72090]), concerning the appropriate terms for disseminating and acquiring
these research resources. This guidance, found at :
http://ott.od.nih.gov/NewPages/64FR72090.pdf is intended to help contractors
ensure that the conditions they impose and accept on the transfer of research
tools will facilitate further biomedical research, consistent with the
requirements of the Bayh-Dole Act and NIH funding policy.
Note: For the purposes of this Article, the terms, “research tools”, “research
materials”, and “research resources” are used interchangeably and have the same
meaning.
ARTICLE H.18. SHARING RESEARCH DATA
The data sharing plan submitted by the contractor is acceptable. The contractor
agrees to adhere to its plan and shall request prior approval of the Contracting
Officer for any changes in its plan.

- 27 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
The NIH endorses the sharing of final research data to serve health. this
contract is expected to generate research data that must be shared with the
public and other researchers. NIH’s data sharing policy may be found at the
following Web site:
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-03-032.html
NIH recognizes that data sharing may be complicated or limited, in some cases,
by institutional policies, local IRB rules, as well as local, state and Federal
laws and regulations, including the Privacy Rule (see HHS-published
documentation on the Privacy Rule at http://www.hhs.gov/ocr/). The rights and
privacy of people who participate in NIH-funded research must be protected at
all times; thus, data intended for broader use should be free of identifiers
that would permit linkages to individual research participants and variables
that could lead to deductive disclosure of the identity of individual subjects.
ARTICLE H.19. NIH POLICY ON ENHANCING PUBLIC ACCESS TO ARCHIVED PUBLICATIONS
RESULTING FROM NIH-FUNDED RESEARCH
The Policy requests that beginning May 2, 2005, NIH-funded investigators submit
to the NIH National Library of Medicine’s (NLM) PubMed Central (PMC) an
electronic version of the author’s final manuscript, upon acceptance for
publication, resulting from research supported in whole or in part with direct
costs from NIH. NIH defines the author’s final manuscript as the final version
accepted for journal publication, and includes all modifications from the
publishing peer review process. The PMC archive will preserve permanently these
manuscripts for use by the public, health care providers, educators, scientists,
and NIH. The Policy directs electronic submissions to the NIH/NLM/PMC:
http://www.pubmedcentral.nih.gov.
Additional information is available at
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-05-022.html.

- 28 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
PART II — CONTRACT CLAUSES
SECTION I — CONTRACT CLAUSES
General Clauses for a Cost-Reimbursement Research and Development Contract
This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.arnet.gov/far/.
a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

          FAR         CLAUSE NO.   DATE   TITLE
52.202-1
  Jul 2004   Definitions (Over $100,000)
 
       
52.203-3
  Apr 1984   Gratuities (Over $100,000)
 
       
52.203-5
  Apr 1984   Covenant Against Contingent Fees (Over $100,000)
 
       
52.203-6
  Sep 2006   Restrictions on Subcontractor Sales to the Government (Over
$100,000)
 
       
52.203-7
  Jul 1995   Anti-Kickback Procedures (Over $100,000)
 
       
52.203-8
  Jan 1997   Cancellation, Rescission, and Recovery of Funds for Illegal or
Improper Activity (Over $100,000)
 
       
52.203-10
  Jan 1997   Price or Fee Adjustment for Illegal or Improper Activity (Over
$100,000)
 
       
52.203-12
  Sep 2005   Limitation on Payments to Influence Certain Federal Transactions
(Over $100,000)
 
       
52.204-4
  Aug 2000   Printed or Copied Double-Sided on Recycled Paper (Over $ $100,000)
 
       
52.204-7
  Jul 2006   Central Contractor Registration
 
       
52.204-10
  Sep 2007   Reporting Subcontract Awards ($ 500,000,000 or more)
 
       
52.209-6
  Sep 2006   Protecting the Government’s Interests When Subcontracting With
Contractors Debarred, Suspended, or Proposed for Debarment (Over $30,000)
 
       
52.215-2
  Jun 1999   Audit and Records — Negotiation (Over $100,000)
 
       
52.215-8
  Oct 1997   Order of Precedence — Uniform Contract Format
 
       
52.215-10
  Oct 1997   Price Reduction for Defective Cost or Pricing Data (Over $650,000)
 
       
52.215-12
  Oct 1997   Subcontractor Cost or Pricing Data (Over $650,000)
 
       
52.215-14
  Oct 1997   Integrity of Unit Prices (Over $100,000)
 
       
52.215-15
  Oct 2004   Pension Adjustments and Asset Reversions
 
       
52.215-18
  Jul 2005   Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB)
other than Pensions
 
       
52.215-19
  Oct 1997   Notification of Ownership Changes
 
       
52.215-21
  Oct 1997   Requirements for Cost or Pricing Data or Information Other Than
Cost or Pricing Data — Modifications
 
       
52.216-7
  Dec 2002   Allowable Cost and Payment
 
       
52.216-8
  Mar 1997   Fixed Fee
 
       
52.219-8
  May 2004   Utilization of Small Business Concerns (Over $100,000)
 
       
52.219-9
  Sep 2006   Small Business Subcontracting Plan (Over $550,000,$1,000,000 for
Construction)
 
       

- 29 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

          FAR           CLAUSE NO.   DATE   TITLE

         
52.219-16
  Jan 1999   Liquidated Damages - Subcontracting Plan (Over $550,000, $1,000,000
for Construction)
 
       
52.222-2
  Jul 1990   Payment for Overtime Premium (Over $100,000)(Note:Thedollar amount
in paragraph (a) of this clause is $0 unless otherwise specified in the
contract.)
 
       
52.222-3
  Jun 2003   Convict Labor
 
       
52.222-21
  Feb 1999   Prohibition of Segregated Facilities
 
       
52.222-26
  Mar 2007   Equal Opportunity
 
       
52.222-35
  Sep 2006   Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (Over $100,000)
 
       
52.222-36
  Jun 1998   Affirmative Action for Workers with Disabilities
 
       
52.222-37
  Sep 2006   Employment Reports on Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (Over $100,000)
 
       
52.222-50
  Aug 2007   Combating Trafficking in Persons
 
       
52.223-6
  May 2001   Drug-Free Workplace
 
       
52.223-14
  Aug 2003   Toxic Chemical Release Reporting (Over $100,000)
 
       
52.225-1
  Jun 2003   Buy American Act - Supplies
 
       
52.225-13
  Feb 2006   Restrictions on Certain Foreign Purchases
 
       
52.227-1
  Jul 1995   Authorization and Consent, Alternate I (Apr 1984)
 
       
52.227-2
  Aug 1996   Notice and Assistance Regarding Patent and Copyright Infringement
 
      (Over $100,000)
 
       
52.227-11
  Jun 1997   Patent Rights - Retention by the Contractor (Short Form) (Note: In
accordance with FAR 27.303(a)(2), paragraph (f) is modified to include the
requirements in FAR 27.303(a)(2)(i) through (iv). The frequency of reporting in
(i) is annual.
 
       
52.227-14
  Jun 1987   Rights in Data - General
 
       
52.232-9
  Apr 1984   Limitation on Withholding of Payments
 
       
52.232-17
  Jun 1996   Interest (Over $100,000)
 
       
52.232-20
  Apr 1984   Limitation of Cost
 
       
52.232-23
  Jan 1986   Assignment of Claims
 
       
52.232-25
  Oct 2003   Prompt Payment, Alternate I (Feb 2002)
 
       
52.232-33
  Oct 2003   Payment by Electronic Funds Transfer--Central Contractor
Registration
 
       
52.233-1
  Jul 2002   Disputes
 
       
52.233-3
  Aug 1996   Protest After Award, Alternate I (Jun 1985)
 
       
52.233-4
  Oct 2004   Applicable Law for Breach of Contract Claim
 
       
52.242-1
  Apr 1984   Notice of Intent to Disallow Costs
 
       
52.242-3
  May 2001   Penalties for Unallowable Costs (Over $650,000)
 
       
52.242-4
  Jan 1997   Certification of Final Indirect Costs
 
       
52.242-13
  Jul 1995   Bankruptcy (Over $100,000)
 
       
52.243-2
  Aug 1987   Changes - Cost Reimbursement, Alternate V (Apr 1984)
 
       
52.244-2
  Jun 2007   Subcontracts, Alternate I (June 2007)
 
       
52.244-5
  Dec 1996   Competition in Subcontracting (Over $100,000)
 
       
52.244-6
  Mar 2007   Subcontracts for Commercial Items
 
       
52.245-1
  Jun 2007   Government Property
 
       
52.245-9
  Jun 2007   Use and Charges

- 30 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

          FAR         CLAUSE NO.   DATE   TITLE
52.246-23
  Feb 1997   Limitation of Liability (Over $100,000)
 
       
52.249-6
  Sep 1996   Termination (Cost-Reimbursement)
 
       
52.249-14
  Apr 1984   Excusable Delays
 
       
52.253-1
  Jan 1991   Computer Generated Forms

b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CFR CHAPTER 3) CLAUSES:

          HHSAR         CLAUSE NO.   DATE   TITLE
352.202-1
  Jan 2006   Definitions — with Alternate paragraph (h) (Jan 2006)
 
       
352.216-72
  Jan 2006   Additional Cost Principles
 
       
352.228-7
  Dec 1991   Insurance — Liability to Third Persons
 
       
352.232-9
  Jan 2006   Withholding of Contract Payments
 
       
352.233-70
  Jan 2006   Litigation and Claims
 
       
352.242-71
  Apr 1984   Final Decisions on Audit Findings
 
       
352.270-5
  Jan 2006   Key Personnel
 
       
352.270-6
  Jan 2006   Publications and Publicity
 
       
352.270-10
  Jan 2006   Anti-Lobbying (Over $100,000)

[End of GENERAL CLAUSES FOR A NEGOTIATED COST-REIMBURSEMENT RESEARCH AND
DEVELOPMENT CONTRACT-
Rev. 09/2007].

- 31 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
ARTICLE I.2 AUTHORIZED SUBSTITUTION OF CLAUSES
ARTICLE I.1. of this SECTION is hereby modified as follows:

  a.   Alternate IV (October 1997) of FAR Clause 52.215-21, Requirements For
Cost Or Pricing Data Or Information Other Than Cost Or Pricing
Data—Modifications (October 1997) is added.     b.   FAR Clauses 52.219-9, Small
Business Subcontracting Plan (September 2006), and 52.219-16, Liquidated
Damages—Subcontracting Plan (January 1999) are deleted in their entirety.     c.
  FAR Clause 52.232-20, Limitation Of Cost (April 1984), is deleted in its
entirety and FAR Clause 52.232-22, Limitation Of Funds (April 1984) is
substituted therefor. [NOTE: When this contract is fully funded, FAR Clause
52.232-22, LIMITATION OF FUNDS will no longer apply and FAR Clause 52.232-20,
LIMITATION OF COST will become applicable.]

- 32 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
ARTICLE I.3. Additional Contract Clauses
This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
contracting officer will make their full text available.

  a.   FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES

  1.   FAR Clause 52.215-17, Waiver of Facilities Capital Cost of Money (October
1997).     2.   FAR Clause 52.217-6, Option for Increased Quantity (March 1989).

     “....The Contracting Officer may exercise the option by written notice to
the Contractor within sixty (60) days] ....”

  3.   FAR Clause 52.219-4, Notice of Price Evaluation Preference for HUBZone
Small Business Concerns (July 2005).

     “(c) Waiver of evaluation preference.....
     [ ] Offeror elects to waive the evaluation preference.”

  4.   FAR Clause 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (October 1999).     5.   FAR Clause
52.223-12, Refrigeration Equipment and Air Conditioners (May 1995).     6.   FAR
Clause 52.227-14, Rights in Data — General (June 1987).     7.   Alternate V
(June 1987), FAR Clause 52.227-14, Rights in Data—General (June 1987).

     Specific data items that are not subject to paragraph (j) include:

  8.   FAR Clause 52.227-16, Additional Data Requirements (June 1987).     9.  
FAR Clause 52.227-19, Commercial Computer Software—Restricted Rights (June
1987).     10.   FAR Clause 52.242-3, Penalties for Unallowable Costs
(May 2001).     11.   FAR Clause 52.251-1, Government Supply Sources
(April 1984).

  b.   DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR)
(48 CHAPTER 3) CLAUSES:

  1.   HHSAR Clause 352.223-70, Safety and Health (January 2006).     2.   HHSAR
Clause 352.224-70, Confidentiality of Information (January 2006).

  c.   NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC) CLAUSES:

- 33 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C

      The following clauses are attached and made a part of this contract:    
1.   NIH (RC)-7, Procurement of Certain Equipment (April 1984).

- 34 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT
This contract incorporates the following clauses in full text.
FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1)CLAUSES:

  a.   FAR Clause 52.219-28, Post-Award Small Business Program Representation
(June 2007).

(a) Definitions. As used in this clause—
Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.
Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause.
(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:
(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.
(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.
(3) For long-term contracts—
(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and
(ii) Within 60 to 120 days prior to the exercise date specified in the contract
for any option thereafter.
(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
http://www.sba.gov/services/contractingopportunities/sizestandardstopics/.
(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.
(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure they reflect current status. The Contractor shall notify
the contracting office by e-mail, or otherwise in writing, that the data have
been validated or updated, and provide the date of the validation or update.
(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.
(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete

- 35 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
the following rerepresentation and submit it to the contracting office, along
with the contract number and the date on which the rerepresentation was
completed:
The Contractor represents that it [ ] is, [ ] is not a small business concern
under NAICS Code assigned to contract number.
[Contractor to sign and date and insert authorized signer’s name and title].
(End of clause)

  b.   FAR Clause 52.222-39, Notification Of Employee Rights Concerning Payment
Of Union Dues Or Fees (December 2004)

(a) Definition. As used in this clause —
United States means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.
(b) Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union membership and payment of union dues
and fees, in conspicuous places in and about all its plants and offices,
including all places where notices to employees are customarily posted. The
notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included in notices
posted in the plants or offices of carriers subject to the Railway Labor Act, as
amended (45 U.S.C. 151-188)).
Notice to Employees
     Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs. Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees. However,
employees who are not union members can object to the use of their payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.
     If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.
     For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB) either at one of its Regional offices or
at the following address or toll free number:
National Labor Relations Board
Division of Information
1099 14th Street, N.W.
Washington, DC 20570
1-866-667-6572
1-866-316-6572 (TTY)
To locate the nearest NLRB office, see NLRB’s website at http://www.nlrb.gov.
(c) The Contractor shall comply with all provisions of Executive Order 13201 of
February 17, 2001, and related implementing regulations at 29 CFR part 470, and
orders of the Secretary of Labor.
(d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR part 470, Subpart B—Compliance Evaluations,
Complaint

- 36 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
Investigations and Enforcement Procedures. Such other sanctions or remedies may
be imposed as are provided by 29 CFR part 470, which implements Executive Order
13201, or as are otherwise provided by law.
(e) The requirement to post the employee notice in paragraph (b) does not apply
to—
(1) Contractors and subcontractors that employ fewer than 15 persons;
(2) Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor’s employees;
(3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;
(4) Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor’s
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that—
(i) The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and
(ii) Such a waiver will not interfere with or impede the effectuation of the
Executive order; or
(5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.
(f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall—
(1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington, DC
2021, or from any field office of the Department’s Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs;
(2) Download a copy of the poster from the Office of Labor-Management Standards
website at http://www.olms.dol.gov; or
(3) Reproduce and use exact duplicate copies of the Department of Labor’s
official poster.
(g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c). For indefinite quantity subcontracts, the Contractor shall include the
substance of this clause if the value of orders in any calendar year of the
subcontract is expected to exceed the simplified acquisition threshold. Pursuant
to 29 CFR part 470, Subpart B—Compliance Evaluations, Complaint Investigations
and Enforcement Procedures, the Secretary of Labor may direct the Contractor to
take such action in the enforcement of these regulations, including the
imposition of sanctions for noncompliance with respect to any such subcontract
or purchase order. If the Contractor becomes involved in litigation with a
subcontractor or vendor, or is threatened with such involvement, as a result of
such direction, the Contractor may request the United States, through the
Secretary of Labor, to enter into such litigation to protect the interests of
the United States.
(End of Clause)

- 37 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
PART III — LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
SECTION J — LIST OF ATTACHMENTS
The following documents are attached and incorporated in this contract:
1. Statement of Work
Statement of Work, dated September 30, 2007, 18 pages and Appendix A to
Statement of Work, Computer Systems, dated September 30, 2006, 4 pages.
2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost-Reimbursement Type Contracts, NIH
(RC)-4
Invoice/Financing Request and Contract Financial Reporting Instructions for NIH
Cost-Reimbursement Type Contracts, NIH(RC)-4, (5/07), 6 pages.
3. Safety and Health
Safety and Health, HHSAR Clause 352.223-70, (1/06), 1 page.
4. Procurement of Certain Equipment
Procurement of Certain Equipment, NIH(RC)-7, 4/1/84, 1 page.
5. Disclosure of Lobbying Activities, SF-LLL
Disclosure of Lobbying Activities, SF-LLL, dated 7/97, 3 pages.
6. Government Property — Schedule
Government Property — Schedule I-A, dated September 30, 2007, 1 page.
Government Property — Schedule II-B, dated September 30, 2007, 12 pages.
7. Report of Government Owned, Contractor Held Property
Report of Government Owned, Contractor Held Property, 1 page. Located
at: http://rcb.cancer.gov/rcb-internet/forms/Govt-Owned-Prop.pdf
8. Commitment To Protect Non-Public Information
Commitment To Protect Non-Public Information, 1 page. Located at:
http://irm.cit.nih.gov/security/Nondisclosure.pdf
9. Roster of Employees Requiring Suitability Investigations
Roster of Employees Requiring Suitability Investigations, 1 page. Excel file
located at: http://ais.nci.nih.gov/forms/Suitability-roster.xls
10. Employee Separation Checklist
Employee Separation Checklist, 1 page. Fillable PDF format located at:
http://rcb.cancer.gov/rcb-internet.nci.nih.gov/forms/Emp-sep-checklist.pdf

- 38 -



--------------------------------------------------------------------------------



 



Contract Number : HHSN272200700060C
PART IV — REPRESENTATIONS AND INSTRUCTIONS
SECTION K — REPRESENTATIONS AND CERTIFICATIONS
The following documents are incorporated by reference in this contract:

  1.   Annual Representations and Certifications completed and located at the
Online Representations and Certifications Application (ORCA) website. [This
includes the changes identified in paragraph (b) of the FAR provision 52.204-8,
Annual Representations and Certifications, contained in the contractor’s
proposal.]

END of the SCHEDULE
(CONTRACT)

- 39 -



--------------------------------------------------------------------------------



 



NIAID SPECIMEN REPOSITORY
STATEMENT OF WORK
Independently, and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment and
facilities, not otherwise provided by the Government, as needed to perform the
Statement of Work set forth below.
I. General Description of the Scope and Objectives

  A.   If applicable, perform an initial transition of equipment, specimens, and
data from the incumbent contractor if not successful.     B.   Secure, receive,
catalog, process, store, and disburse human biological specimens from subjects
participating in NIAID-sponsored treatment, prevention, and/or cohort studies.  
  C.   Provide adequate cold storage facilities and equipment for clinical
specimens.     D.   Provide shipping materials and documents, technical
assistance and training to Site personnel and study teams on specimen handling
and shipping, and communicate with the NIAID Project Officer.     E.   Develop,
perform, and maintain Quality Assurance systems for the NIAID Specimen
Repository (NSR) facility, operations, stored specimens, shipping materials, and
personnel and in accordance with all applicable Federal, State, and local
regulatory requirements.     F.   Provide (or utilize the current) computerized
Specimen Inventory Database Management System (SIDMS) that supports NSR
functions.     G.   Provide a technical and administrative infrastructure to
ensure efficient planning, initiation, implementation, and management of NSR
activities.     H.   Develop and implement a Final Transition Plan at the end of
the contract.     I.   Expand services to include additional Sites and
non-Sites, when necessary, through exercise of Options.

II. Technical Specifications
A. INITIAL TRANSITION
Specifically the contractor shall perform the following tasks as applicable:

  1.   Safely and efficiently assume the activities from the incumbent
contractor to ensure a seamless transition without loss of time, loss of
resources, or that would not pose obstacles to the conduct of ongoing research.
    2.   Complete the transition within the first 60 business days following the
effective date of the contract. The functions of the NSR must be maintained
during the transition period and receipt, storage, cataloging, processing, and
distribution of specimens must not be interrupted at any time.

      Statement of Work
HHSN272200700060C   Attachment 1

1



--------------------------------------------------------------------------------



 



  3.   Within 10 business days of the start of the contract, develop and
implement an Initial Transition Plan including the tasks that are associated
with the relocation effort from the current contractor, and the type and manner
of operations required by the Contractor during the transition period. This
shall include safe and effective coordination with the current contractor at the
start of the new contract period for transfer of contract-related materials
including:

  a.   Government-Furnished Property (GFP). Verification of equipment
performance standards shall take place prior to and after the transfer,
including installation, operational, and performance qualifications on all
freezers received from the current contractor. The successor Contractor shall
verify through records of the incumbent Contractor or through testing standards
that all Government-furnished equipment is acceptable for use. This data shall
be provided electronically.     b.   All computerized data files and software
systems (with documentation and specifications) including specimen inventory
files, specimen batches in queue for commitment or shipment, data entry files,
and active specimen discrepancy files. Data shall be provided electronically.
Meet with OTIS staff within 5 business days of the start of the contract to
develop a draft plan for the HHS approved and secure transfer and
re-establishment of electronic data files, hardware, and software.     c.  
DAIDS-specific standard operating procedures (SOPs), electronic and/or hard copy
files of freezer and other equipment management and maintenance, correspondence
files, and archived activity files for incoming and outgoing shipments.
Electronic versions of data shall be provided where possible.     d.  
Re-direction of incoming shipments to the contract awardee to occur within 15
business days following the effective date of the contract.     e.   Transfer of
all mechanical and liquid nitrogen freezers, specimens, other equipment and
materials within 20 business days following the effective date of the contract.
    f.   Use of the BSI-II or validated transfer of BSI-II data to a
NIAID-approved SIDMS within 20 business days following the effective date of the
contract.     g.   Plan and execute transition meeting(s) with the NIAID Project
and Contract Officers within 5 business days following the effective date of the
contract.     h.   Plan and execute conference calls with the NIAID Project
Officer and respective Group Specimen Managers or designated Study Group

      Statement of Work
HHSN272200700060C   Attachment 1

2



--------------------------------------------------------------------------------



 



representatives to discuss incoming and outgoing specimen shipment needs of the
Study Groups as well as NSR policies for acceptance and withdrawal of specimens
within 15 business days following the effective date of the contract award.

  4.   Coordinate with the Sites and Group Specimen Managers (GSMs) within the
first 10 business days following the effective date of the contract to ensure an
orderly transition including:

  a.   Providing Sites and GSMs with contact information for the Contractor.    
b.   Providing Sites with instructions for specimen shipments to the Contractor
and instructions concerning any schedule changes caused by the transition.    
c.   Providing Sites and GSMs with information on any changes in communications
or requests, shipping, shipping materials, specimen commitment or requisition
turnaround times, or other aspects of operations that will be impacted.

  B.   SECURE, RECEIVE, CATALOG, PROCESS, STORE, AND DISBURSE HUMAN BIOLOGICAL
SPECIMENS FROM NIAID-SPONSORED STUDY GROUPS

  1.   INCOMING and OUTGOING SHIPMENTS

  a.   Assume costs for all shipments to and from the NSR.     b.   Coordinate
all shipments to preserve specimen integrity and utility.     c.   Provide safe
packaging, shipping and distribution of specimens to eligible research
investigators in the U.S. and abroad so that shipments are coordinated for
timely receipt. A secure package tracking system must be utilized to ensure that
all specimens are delivered to the intended recipient.     d.   Use shipping
containers with sufficient margins of safety for maintaining appropriate
environmental safeguards and desired refrigeration levels for specimens in
transit, depending on the mode of transportation employed.     e.   Use shipping
containers for specimens that comply with current domestic and international
transport regulations and pertinent (IATA) International Air Transport
Association/International Civil Aviation Organization Dangerous Goods
Regulations: http://www.iata.org/dangerousgoods/about.htm.     f.   Obtain, if
not already in possession, appropriate shipping licenses and permits from local,
State, Federal and international authorities for the safe import, storage and
distribution of diagnostic or biohazardous materials, according to current
regulatory guidelines as applicable.

      Statement of Work
HHSN272200700060C   Attachment 1

3



--------------------------------------------------------------------------------



 



  g.   In accordance with OHRP guidelines and 45CFR Part 46, establish or
provide an NSR Institutional Review Board (IRB) to review Study Group sample
informed consents and other study-related documents, as necessary, in terms of
specimen acceptance for NSR storage and subsequent distribution
http://www.hhs.gov/ohrp/humansubjects/guidance/reposit.htm.     h.   Operate in
accordance with current acceptable standards as indicated by international,
Federal, State, and local government regulations, policies, and/or guidelines in
conducting the tasks outlined in the Statement of Work. Such regulations,
policies and guidelines include:

  i.   49 CFR Part 100-199 Transportation     ii.   42 CFR Part 71.54 and 72.3
Etiologic Agents, Hosts and Vectors; Interstate Shipment of Etiologic Agents    
ii.   39 CFR Part 124 Postal Services     iv.   21 CFR Part 58 Good Laboratory
Practices (GLP)     v.   21 CFR Part Good Manufacturing Practices (GMP)     vi.
  29 CFR Part 1910.1030, Occupational Exposure to Blood Borne Pathogens, Final
Rule, and; b) 29 CFR Part 1910, Occupational Exposure to hazardous chemicals in
Laboratories, Final Rule     vii.   International Air Transport Association
(IATA), Dangerous Goods Regulations 46th Edition 2005     viii.   International
Civil Aviation Organization (ICAO) Technical Instructions for the Safe
Transportation of Dangerous Good by Air 2005-2006     ix.   United Nations
Recommendations on the Transport of Dangerous
Goods, 13th Revised Edition and amendments (ST/SG/AC.10/1/Rev.13;
ST/SG/AC.10/32Add.1 dated 25 January 2005)     x.   Clinical Laboratory
Improvement Amendments (CLIA) including all changes through 1/24/2004)
http://www.phppo.cdc.gov/clia/regs/toc.aspx     xi.   Biosafety in
Microbiological and Biomedical laboratories published by the Department of
Health and Human Services, Centers for Disease Control and Prevention, and
National Institutes of Health, 4th Edition May 1999
http://www.cdc.gov/od/ohs/biosfty/biosfty.htm;
http://www.cdc.gov/od/ohs/biosfty/bmbl4/bmbl4toc.htm     xii.   International
Organization for Standardization (ISO) 9001

      Statement of Work
HHSN272200700060C   Attachment 1

4



--------------------------------------------------------------------------------



 



  xiii.   Update: “Universal Precautions for Prevention of Transmission of Human
Immunodeficiency Virus, Hepatitis B Virus, and Other Blood borne Pathogens in
Health-Care Settings.” Morbidity and Mortality Weekly Report, June 24, 1988,
Vol. 37, No. 24.     xiv.   Safety and Health (Deviation), Public Health Service
Acquisition Regulation (HHSAR) Clause 352.223-70

  2.   INCOMING SPECIMEN SHIPMENTS         Secure, receive, catalog, and store
clinical specimens from both domestic and international NIAID-sponsored Study
Group Sites.

  a.   Arrange for the shipping of specimens to the NSR from all designated
domestic Sites by overnight express shipment.     b.   For designated
international Sites, receive shipments within acceptable, expected shipment
times, based on the country, but not longer than 72 hours.     c.   Secure and
utilize shipment services by established carrier(s) with a proven record for
handling medical/clinical specimens in shipping containers with dry ice, liquid
nitrogen, or other refrigerants, as needed.     d.   Perform a 100% documented
inspection and verification of all incoming shipments at the vial level.
Received shipments not containing any discrepancies shall be inventoried and
committed within 5 business days.     e.   Track and record in a standardized
format, discrepancies found with each received shipment. Electronically
document, and report to the Site within 3-5 business days of shipment receipt,
all discrepancies found for each shipment. Provide a summary report of shipment
discrepancies in the Quarterly Progress Reports (see Reporting Requirements and
Other Deliverables Section of this RFP).     f.   Provide on a designated NSR
web site, tracking information maintained in the SIDMS, such as status of
incoming shipments; categories and numbers of discrepancies by shipment, Site
and Study Group; date discrepancy report sent; date corrective actions received;
and date shipment specimens committed to inventory and the SIDMS. Information
should be available using real-time data in a canned report format.     g.  
Verify corrective actions received from Sites on specimen vial or manifest
discrepancy data within 3 business days of electronic receipt.     h.   Commit
specimens and data within 24 hours of verification of accurate

      Statement of Work
HHSN272200700060C   Attachment 1

5



--------------------------------------------------------------------------------



 



      and complete corrective actions data. Guidelines shall be established by
the Contractor and the NIAID Project Officer regarding acceptable data in the
manifest, barcode, and readable vial label for specimen commitment.     i.  
After permanent storage commitment, perform, at a minimum, a 5% location quality
control check on vial location for each specimen shipment.     j.   A unique
vial identifier will be imbedded in bar-coded vials. The Site-generated unique
vial identifier shall be linked either to a unique vial identifier generated by
the SIDMS for each incoming vial or utilized as the unique vial identifier
within the SIDMS. Refer to Appendix A, Computer Systems, for Site-specific
specimen management and shipping database systems.

  3.   OUTGOING SPECIMEN SHIPMENTS         Retrieve, process, inspect, package,
and disburse clinical specimens to domestic and international NIAID-sponsored
Study Group Sites and Study Group collaborating laboratories (referred to as
non-Sites).

  a.   Develop or utilize an established electronic requisition process via the
SIDMS to receive requests for specimens, in order to obtain all necessary
information to retrieve and ship the appropriate specimens, such as specimen
type, patient ID, receiving lab address and contact, requested shipment date,
actual shipment data, verification of appropriate Study Group approval, and
subject informed consent.     b.   Post on the NSR-designated web site,
requisition queue and key information for users, such as, receiving lab
personnel, Group Specimen Managers (GSMs) — designated person(s) identified by
the NIAID Project Officer as responsible for specimen management within their
clinical trial network or study cohort, and the NIAID Project Officer to view
and receive updated information on shipments.     c.   Retrieve specimens from
storage locations and perform any necessary discrepancy reporting and corrective
action processes on vials with incongruent information.     d.   Perform
processing tasks on vials such as aliquoting or relabeling vials for blinding
that may be required for up to 25% of the shipments.     e.   Perform a 100%
documented inspection and verification of all outgoing shipments at the vial
level.     f.   Disburse specimens to domestic and international destinations
within 10 business days of electronic request by GSMs via the SIDMS. Quality-

      Statement of Work
HHSN272200700060C   Attachment 1

6



--------------------------------------------------------------------------------



 



      controlled shipping materials and specimen tracking while in transit shall
be provided by the Contractor.     g.   Provide for the return shipment of
unused specimen portions and/or empty shipping containers and packing materials.

  4.   HEALTH AND SAFETY OF PERSONNEL         The Contractor shall provide its
personnel with protective garments, equipment, training and sufficient
monitoring to assure safe handling of potentially hazardous and infectious
materials. Specifically, the Contractor shall comply with all applicable health
and safety regulations while conducting the work set forth herein. The
Contractor shall follow all safety and health regulations in accordance with
HHSAR 352.223-70. Refer to paragraph B.1.h of this Statement of Work for a full
list of safety and health regulations, policies, and guidelines.

C.   STORAGE FACILITIES AND EQUIPMENT       There shall be sufficient freezer
capacity to ultimately store and maintain approximately nine (9) million human
biologic specimens by the end of the seven year contract period. This estimate
includes the approximate five (5) million current specimens, which will transfer
with the award, as well as the projected accumulation and storage of an
additional four (4) million more specimens over the course of contract
performance.

  1.   Provide sufficient floor space and/or a vertical storage stacking system
as needed in a single facility to accommodate:

  a.   Up to one hundred (100) additional twenty-seven cubic foot -70 C
mechanical freezers (or their equivalent) for a total of two hundred and forty
(240) mechanical freezers and thirty (30) additional liquid nitrogen freezers or
their equivalent (added to those that will transfer from the incumbent
contractor) for a total of sixty-seven (67) liquid nitrogen freezers.     b.   A
repair and freezer validation area measuring at least 500 square feet.     c.  
A spare parts storage area measuring at least 500 square feet.     d.  
Designated laboratory work area(s) of sufficient size and capacity for handling
NSR diagnostic and infectious specimens under Biosafety Level 2 containment
conditions. The Contractor shall provide an adequate number of biosafety
cabinets. The various processing areas must be sufficiently isolated from other
work areas.     e.   Dedicated office spaces for record/file keeping,
administrative, system, and data management activities.

  2.   House the equipment in a climate-controlled facility with the capacity to
maintain room temperatures of 19-22° C when all equipment is operating.

      Statement of Work
HHSN272200700060C   Attachment 1

7



--------------------------------------------------------------------------------



 



  3.   Maintain and operate controlled freezers for the following storage
conditions:

  a.   -10° to -20° C, -70° to -90° C, and -150° to -196° C (vapor phase, liquid
nitrogen conditions).     b.   Enough back-up freezer space to accommodate 10%
of the collection. Complete transfer of the contents of a freezer shall occur
within 2 hours of an initial failure.

  4.   Provide adequate electrical power to accommodate all mechanical freezers,
the central alarm system, and the air conditioning system. Provide adequate
back-up power supply on-site to handle a case of electrical power failure. All
freezers, air conditioners and the central alarm system shall be electrically
monitored so that should the power fail, complete back-up power (capable of
continuous operation for up to 48 hours) shall be immediately available.     5.
  Provide a central 24-hour per day, computerized alarm system for monitoring
each freezer and the storage facility conditions. Provide immediate audible
alarm, beeper and cell phone triage alert. Respond to alarm conditions within
thirty minutes after notification. Provide a qualified repository technician on
site at the NSR to ensure that within 30 minutes the event prompting the alarm
condition shall be evaluated and corrected.     6.   Perform weekly tests on the
alarm system. Perform monthly tests on the back-up electrical system. Include
the results of these tests in the Quarterly Progress Reports (see Reporting
Requirements and Other Deliverables Section of this RFP).     7.  
Electronically capture out-of-range freezer conditions and link with vial data
stored in the SIDMS for both emergency findings and weekly tests. Hard copy
reports of issues and actions taken shall be printed, filed, and later compiled
and included in the Quarterly Progress Reports (see Reporting Requirements and
Other Deliverables Section of this RFP). The NIAID Project Officer will review
and approve out-of-range values established at the beginning of the contract.  
  8.   Perform regular operational quality assurance maintenance for all cold
storage equipment, the central alarm system, the air conditioning system, and
the back-up power system. Summaries of the maintenance shall be reported in the
Quarterly Progress Reports (see Reporting Requirements and Other Deliverables
Section of this RFP).     9.   Maintain a log of regular inspections and provide
a summary of inspection records, including problems encountered and actions
taken, in the Quarterly Progress Reports (see Reporting Requirements and Other
Deliverables Section of this RFP).     10.   Provide security measures that
ensure the facility and equipment are protected against fire, other
environmental hazards, and personal intrusion.     11.   Provide an established
operational disaster recovery program with documentation of at least annual
internal test audits.

      Statement of Work
HHSN27200700060C   Attachment 1

8



--------------------------------------------------------------------------------



 



D.   SHIPPING MATERIALS, TECHNICAL ASSISTANCE, SITE TRAINING, AND COMMUNICATONS
WITH NIAID PROJECT OFFICER   1.   SHIPPING MATERIALS

  a.   Provide to shipping Sites, IATA-approved packaging materials, associated
shipping forms and shipment tracking services to maintain appropriate
environmental safeguards and desired refrigeration levels for specific specimens
in transit.     b.   Perform validation studies and quality assurance procedures
on shipping containers per manufacturer and international, Federal, State, and
local regulations, as applicable.

2.   TECHNICAL ASSISTANCE AND SITE TRAINING

  a.   Develop, distribute, post, and maintain on a designated web site an NSR
User Manual for Sites and GSMs that describes NSR use policies, guidelines, and
reference materials such as:

1) shipping procedures to and from the NSR, including a list of NSR-provided
shipping materials, vial and manifest format and content requirements, and
specimen acceptance and return criteria;
2) data discrepancy reconciliation procedures and expected turnaround times for
Site corrective actions; turnaround times for shipment inventory and commitment,
as well as Site and non-Site request and receipt of outgoing shipments;
3) recommended supplies, vendors, and material-specific specimen processing for
short, moderate, and long term storage; and
4) planning procedures for new material types or studies for specimen acceptance
at the NSR, including expected short, moderate and long term storage as well as
specimen discard criteria.

  b.   Provide advice to Sites and GSMs via telephone, teleconference, and
electronic communications on NSR policies, procedures, and guidelines required
for all necessary activities that involve the receipt, storage, and shipment of
specimens to and from the NSR.     c.   Provide technical advice to the NIAID
Project Officer regarding current advances in repository specimen management.  
  d.   Provide training, instruction and oversight for all aspects of
interactions between the NSR, Study Group Sites, and GSMs such as:

1) All components of the NSR User Manual, including shipping, labeling,
bar-coding, specimen handling, on-site processing and storage;
2) Initial training for the SIDMS and training whenever the system is updated or
new versions are released; and
3) At the request or approval of the NIAID Project Officer, provide operational
information; participation at Study Group meetings (and other related Study
Group meetings); training through telephone conference calls; on-site
instruction;

      Statement of Work
HHSN272200700060C   Attachment 1

9



--------------------------------------------------------------------------------



 



     training sessions at Study Group meetings; and consultation.

  e.   Design, and upon review and approval of the NIAID Project Officer,
distribute Study Group questionnaires on an annual basis for the NIAID Project
Officer to receive feedback from users of the NSR on quality and usefulness of
NSR services such as: timely delivery of shipping materials, turnaround times
for specimen commitments and shipments, access to information on stored
specimens, training sessions, and other services provided under the Contract.

3.   COMMUNICATIONS WITH THE NIAID PROJECT OFFICER

  a.   Provide updates, reports and/or information regarding NSR progress on
tasks as well as emerging issues during weekly conference calls that include the
NIAID Project Officer, Principal Investigator, the Project Manager and other NSR
personnel specified by the Contractor or the NIAID Project Officer.     b.  
Meet with the NIAID Project Officer at least twice per year to review progress,
and to discuss anticipated or existing problems, and work to be performed. The
schedule and location of such meetings shall be determined by the NIAID Project
Officer and will be in addition to the no-less-than-annual NIAID audits of the
NSR.

E.   QUALITY ASSURANCE SYSTEMS       A comprehensive Quality Assurance Program
(QAP) as outlined below, shall be present within existing operations or be
enhanced and implemented within the first 90 days of the contract for the NSR
facility, its operations, equipment, and personnel.

  1.   QUALITY ASSURANCE PROGRAM

  a.   Provide a comprehensive QAP to monitor the entire specimen management
process, including specimen receipt and inspection at the vial, box and shipment
level; specimen processing; monitoring of storage conditions at the box and
freezer level; inspection of shipping containers and storage facilities
including the central alarm system, air conditioning systems, and the back-up
power system; specimen data management; requisitioning; and shipping of all
requested specimens.     b.   Operate the QAP in an autonomous manner, separate
from the technical staff, and report results directly to the contract Principal
Investigator and/or other senior corporate management.     c.   Identify a
number of key indicators or measures to monitor the specimen management process
to include facilities, equipment, operations, and personnel. Examples of such
indicators are: unidentified and identified vial versus manifest discrepancies;
total number of discrepancies; data entry or technician processing errors;
turn-around times; numbers of incoming and outgoing shipments; overall
productivity (e.g., numbers of published papers using NSR specimens); and
feed-back from user questionnaires (as described under paragraph D.2.e of this
Statement of Work).     d.   Provide acceptable and non-acceptable (upper and
lower limits), and achievable specification limits for all key indicators.

      Statement of Work
HHSN272200700060C   Attachment 1

10



--------------------------------------------------------------------------------



 



  e.   Follow and trend key indicators quarterly. Implement corrective actions
as soon as specification limits are not met.     f.   Issue and review
corrective action reports and provide appropriate follow-up action. Monitor
out-of-specification and error rates and implement a program to reduce these
rates to as low as reasonably achievable.     g.   Provide an internal audit
process no less than semi-annually throughout the facility that produces reports
summarizing the current status of repository operations and listing any
non-conformances with repository SOPs, repository policies, and Federal, State,
or local regulations.     h.   Provide a process for document version control.  
  i.   Follow, where applicable, CLIA 1988 and subsequent amendments, GLP, GMP,
and/or ISO 9001 guidelines.     j.   An external audit of the facility and
operations will be performed by the NIAID at least annually to review the
repository operations and the QAP.

  2.   SPECIMEN INTEGRITY EVALUATION

  a.   Provide or develop a program for the periodic assessment of the
biological integrity and viability of the various types of stored specimens, in
order to correlate storage period and storage conditions with specimen
degradation and loss of activity. NIAID staff and Study Group representatives
will work with the Contractor to finalize a program.     b.   Evaluate every six
months a selected group of analytes, for example, HIV RNA quantification;
peripheral blood mononuclear cell (PBMC) culture infectivity with HIV and
Epstein-Barr Virus (EBV); PBMC antigen, mitogen, or growth factor stimulation;
apoptosis assays or other unique enzyme indicators of cell death or
proliferation; and/or common clinical chemistry panels.     c.   Design
innovative experimental studies and provide data to assist in guidance for
improving future specimen storage, as well as determining scientific utility of
the long term storage of current specimens and the introduction of bias due to
processing and storage conditions.     d.   Include both physical storage
conditions and biological and/or chemical variables in experimental study
designs. Such evaluations shall require that the repository send appropriate
specimens, such as duplicate or mock representatives to designated testing
laboratories. These laboratories may belong to the repository, be a
subcontractor(s), or be a collaborative effort with Study Groups.     e.  
Obtain results of the specimen integrity evaluations and:

      Statement of Work
HHSN272200700060C   Attachment 1

11



--------------------------------------------------------------------------------



 



  1)   include them in Interim and the Quarterly Progress Reports (see Reporting
Requirements and Other Deliverables Section of this RFP);     2)   prepare
materials and write and/or support the preparation of scientific manuscripts for
publication in peer reviewed journals; and     3)   at the NIAID Project
Officer’s request, present or support the presentation of the data at scientific
and Study Group meetings.

F.   SOFTWARE SYSTEMS

  1.   SPECIMEN INVENTORY DATABASE MANAGEMENT SYSTEM         The NIAID owns a
license to the Biological Specimen Inventory System (BSI-II) developed and
maintained by Information Management Services, Inc (IMS). Information regarding
the BSI-II and IMS, Inc. can be found at www.bsi-ii.com and www.imsweb.com. Use
of the BSI-II system will be required during the first 4 to 12 months of the new
contract and either (a) throughout the remainder of the contract or (b) until a
replacement system, accepted by the NIAID, is fully implemented to allow for a
validated transfer of the NIAID data from the BSI-II to a different SIDMS.      
  Approximately 4% of the existing NSR specimens stored are bar-coded.
Approximately 75% of the shipments received after February 2005 are bar-coded
and will continue to be bar-coded prospectively with the objective to ultimately
receive bar-coded specimens for all incoming shipments.

  a.   Provide the minimum requirements or their equivalents for hardware and
software for the BSI-II and other software applications to include:

  i.   IBM Compatible computer (PC), with a processor speed of 2 GHz, 512 MB
RAM, CD R/W drive, 3.5 floppy drive, 40 GB hard drive, 1600 x 1200 — 16 bit
color (8 meg) PCI or AGP, 19” CRT or 17” flat screen monitor, 10/100 Mbps
Ethernet card, 4 USB ports;     ii.   Hewlett Packard (HP) Compatible Laser Jet
Printer or other laser printer;     iii.   Internet service provider and high
speed connection to the internet (cable modem, DSL, ISDN, Ethernet); and     iv.
  Software packages, which include Microsoft Windows 2000 or XP, Microsoft
Office Suite, Symantec PC Anywhere-Version 10.5 or higher, Backup Software (e.g.

      Statement of Work
HHSN272200700060C   Attachment 1

12



--------------------------------------------------------------------------------



 



      Colorado Backup or Iomega), anti-virus software with up-to-date virus
definitions (e.g. McAfee or Norton Anti-virus).

  b.   Provide and maintain a computer facility and SIDMS to track specimens and
activities in the NSR. The BSI-II or SIDMS shall be maintained and updated on a
Government-furnished or approved central automated data processing system to
integrate specimen information received from all Sites and collected by the NSR.
At a minimum, the system shall include the following capabilities and compiled
data:

  i.   print and scan bar-coded specimen labels;     ii.   import and export
bar-coded and study-specific electronic manifest information;     iii.   capture
data associated with received and requisitioned specimens, including primary
specimen data from Sites; data collected upon inspection of vial receipt; and
any activity associated with specimen processing before permanent storage,
during storage, during requisitioning, and subsequent shipment;     iv.  
participant Site contact information;     v.   data associated with key tasks
performed in receipt, commitment and shipment of specimens including contract
personnel identification performing the tasks;     vi.   data associated with
relevant dates for receipt, commitment, and shipment of specimens and associated
intermediate processes such as when specimen requests are created, and when
aliquoting or other specimen processing tasks are performed; and     vii.  
freezer and box storage conditions linked to vial data when out-of-range
findings occur.

  c.   Generate standard reports for the Quarterly Progress Reports (see
Reporting Requirements and Other Deliverables Section of this RFP), as well as
ad hoc reports requested by the NIAID Project Officer for subsets of the data
collected in the SIDMS.     d.   Provide for the security of the SIDMS with
confidential access codes.Use of industry-standard security access codes is
required.     e.   Provide the NIAID Project Officer and designees user access
to the SIDMS. The NIAID Project Officer will determine the level of information
to be disseminated and to whom it shall be made available.     f.   Perform
daily back-up of database files and programs and store on-site.

      Statement of Work
HHSN272200700060C   Attachment 1

13



--------------------------------------------------------------------------------



 



      Perform complete weekly back-up of database files and programs and store
in an off-site location from the computer facility.     g.   Provide and
maintain a SIDMS User Manual for NSR data entry and technician staff as well as
GSMs. The SIDMS User Manual shall be posted and updated on a designated NSR
website.     h.   Maintain a copy of the National AIDS Repository Database
System (NARDS) as a historical and accessible record of specimen information
collected prior to transferring the data to the BSI. Refer to Appendix A for
additional information regarding the NARDS.     i.   If a different SIDMS other
than the BSI-II is utilized by the Contractor, a copy of the BSI-II database
shall be retained and accessible. Additionally, prior to full implementation of
the new SIDMS, transfer of the NSR data from the BSI-II to a different SIDMS
must be validated and approved by the NIAID Project Officer.

  2.   NSR WEB SITE         Maintain and update an interactive, user-friendly
and secure internet web site for posting relevant NSR information such as NSR
and SIDMS User Manuals, NSR policies and guidelines, relevant scientific data or
publications, monthly incoming shipments, monthly outgoing shipments with in
queue or shipped status, and quarterly discrepancy rates by Study Group and
Site. Paragraphs B.2.f. and F.1.f.of this Statement of Work provide examples of
relevant NSR information to be posted on the web site.     3.   DAIDS-ENTERPRISE
SYSTEM INTERFACE         Upon request of the NIAID Project Officer, provide NSR
information through the DAIDS-Enterprise System (see Appendix A for information
on the DAIDS — Enterprise System) such as:

  a)   Site and NSR contact information;     b)   total numbers of committed
specimens by Study Group and predominant specimen type;     c)   total numbers
of specimens requisitioned by Study Group; and     d)   integrity, stability,
and/or functional data on stored specimens.

  4.   ELECTRONIC COMMUNICATION

     a. Provide the capability to receive manifest data files electronically
from the Laboratory Data Management System (LDMS) and HVTN Laboratory
Information Management System (LIMS) for import into the SIDMS and to

      Statement of Work
HHSN272200700060C   Attachment 1

14



--------------------------------------------------------------------------------



 



communicate electronically via secure e-mail with all Sites, GSMs, the DAIDS
Enterprise System, and the NIAID Project Officer. See Appendix A for a
description of databases and software systems.
b. Provide a state-of-the-art software system for data management for expedited
processing of selected high-priority information (e.g., received shipment
status, vial discrepancies, weekly specimen batch commitments and shipments,
freezer failures, vial status, data audit trails) and for ready transferal of
data, and complete system and data documentation to NIAID or others at any point
during the contract. The system shall provide sufficient flexibility and
accessibility to answer any inquiries in a timely manner, typically no more than
one business day.

  5. SYSTEM SECURITY       Provide security needs to meet NIH requirements.
Develop a system security plan and submit it through the NIAID Project Officer
to the NIAID Office of Technology and Information Systems (OTIS) for approval.
Implement and maintain security requirements for the SIDMS and other database
and hard copy systems to provide security against anticipated risks including
loss of specimen data or important software, and access of records by
unauthorized personnel or outside entities. A comprehensive plan and its
intended use can be found at http://irm.cit.nih.gov/security/secplantemp.doc.  
  6. SYSTEM MAINTENANCE AND UPGRADES

  a.   Maintain and upgrade software programs that are compatible with current
software in use at NIAID and with changes made in NIAID systems. Any computer
system for data management or new software must meet OTIS standards and shall be
developed with the software, Operating System’s (OS), languages and tools
recommended by OTIS in order to ensure integrated operability with the rest of
NIAID databases and infrastructure. Prior to any software purchase or
development, consultation must occur with the NIAID Project Officer and OTIS
staff to determine the direction, software, OSs, languages and tools to be used.
    b.   Maintain and upgrade reliable and secured electronic communication
linkages with NIAID, Sites, and SGMs that facilitate sending e-mail and sharing
text and data files.     c.   Management tools, computer systems, databases,
documentation, data, and any other electronic or hard copy files or items
developed via this contract will remain the property of the NIAID.

      Statement of Work
HHSN272200700060C   Attachment 1

15



--------------------------------------------------------------------------------



 



  7.   INTERACTION WITH OTHER NIAID CONTRACTORS         At the request of the
NIAID Project Officer, perform data entry or interact with other NIAID
contractors for the exchange of data, movement of specimens and investigational
products. The Contractor may be asked to download or transfer data to other
NIAID or DAIDS- supported software systems.     8.   INFORMATION TECHNOLOGY
REPORT         With input from NIAID subject matter experts, study the
Information Technology (IT) hardware, software, networking and security needs
for the entire project and develop a report of the IT requirements (including a
complete IT security assessment). Part of this process shall include interaction
with, and review by, OTIS staff to ensure alignment with NIAID IT operations,
business processes, and documentation deliverables for the proposed IT
infrastructure. The study and final recommendations shall include: IT
architecture (network, security, server, application, and database), schemas,
run books, processes, procedures, disaster recovery, failover, troubleshooting,
application/system monitoring, and change control/management.     9.  
INFORMATION SECURITY (InfoSec)         InfoSec consists of:

  i.   Confidentiality — the prevention of unauthorized disclosure/use of
information;     ii.   Integrity — the prevention of unauthorized modifications
to information; and     iii.   Availability — ensuring the reliable and timely
access to data or computing resources.

With input from the NIAID Project Officer and OTIS staff, conduct a study of the
InfoSec requirements of the entire project including: the privacy requirements
of clinical data; physical and electronic security for both hardware, software
and communications; and whether all participants involved in the contract
(subcontractors, NIAID staff, study Site investigators, etc.) need to have a
secure capability for communication and exchange of information in the case of a
national disaster that may disrupt the ability to interact and exchange needed
information. The study shall include a definition of the entire system, such as
the physical and logical description of the entire planned system, including
hardware, software, communications, InfoSec and other considerations.

G.   PROJECT MANAGEMENT

      Statement of Work
HHSN272200700060C   Attachment 1

16



--------------------------------------------------------------------------------



 



Provide a technical and administrative infrastructure to ensure the efficient
planning, initiation, implementation, and management of all activities carried
out under this contract and effective communications with the NIAID Project
Officer and the NIAID Contracting Officer. This infrastructure shall include a
Principal Investigator with responsibility for overall project management and
communications, tracking, monitoring and reporting on project status and
progress, and recommending modifications to project requirements and timelines,
including projects undertaken by subcontractors. This infrastructure shall also
include a Project Manager to coordinate repository activities conducted under
this contract; and administrative staff with responsibility for financial
management and financial reporting on all activities conducted by the Contractor
and any subcontractors.

H.   FINAL TRANSITION       The Contractor shall ensure an orderly transition to
a possible successor contractor prior to expiration of this contract.

  1.   TRANSITION OF ACTIVITIES UPON COMPLETION OF THE CONTRACT

  a.   Eight months prior to the completion of this Contract, provide to the
NIAID Project Officer a draft Final Transition Plan that details the transition
to a possible successor contractor of all contract-related materials. These
materials shall be organized and catalogued in sufficient detail to support an
orderly transition to a possible successor contractor. The Contractor shall work
with the NIAID Project Officer and the NIAID Contracting Officer to refine and
complete this plan, with a Final Transition Plan to be provided 6 months prior
to the expiration date of the contract. The Final Transition Plan shall include
recommended steps with a detailed cost estimate to sustain the activities
provided for in the contract during transition and shall include delivery to the
NIAID or its designee, by the expiration date of this contract, all
contract-related items including:

  1)   Specimen Freezers and contents. The Contractor shall perform operational
and performance qualifications on freezers to be transferred to the successor
Contractor;     2)   All computerized data files and software systems (with
documentation and specifications) including specimen inventory files, specimen
batches in queue for commitment or shipment, data entry files, active specimen
discrepancy files (information shall be provided in electronic format and
transferred in a secure manner as determined by NIAID IT and the contractor);  
  3)   DAIDS-specific SOPs, hard copy files of freezer management and
maintenance, correspondence files, archived activity files for incoming and
outgoing shipments; and

      Statement of Work
HHSN272200700060C   Attachment 1

17



--------------------------------------------------------------------------------



 



  4)   Government-Furnished Property (GFP). Verification of equipment
performance standards shall take place prior to the transfer.

  b.   Notify all Sites as early as possible of the transition. Provide to the
Sites and GSMs the schedules for the transition and instructions concerning any
changes in repository activities, including schedules anticipated during the
transition period.

I.   EXPANDED SERVICES THROUGH EXERCISE OF OPTION(S)       In addition to the
services outlined above to be provided for the basic requirement, Options(s) for
additional services under the contract are defined as follows:       If and to
the extent the Option is exercised, the services provided will support up to
five (5) additional sites, which may be any combination of domestic or
international Sites/non-Sites. Each contract year will provide for the potential
exercise of up to three (3) options which will provide for the support of up to
fifteen (15) additional sites, per year. The services required will be of the
same scope as outlined for the basic requirement.       It will not be known at
the time of contract award which sites will be included in the option(s). While
these options will be evaluated prior to contract award, it will be necessary
for the contractor to submit a brief technical plan and cost proposal once the
sites to be supported are identified, and prior to the exercise of each
option(s).

[END OF STATEMENT OF WORK]

      Statement of Work
HHSN272200700060C   Attachment 1

18



--------------------------------------------------------------------------------



 



APPENDIX A to STATEMENT OF WORK
COMPUTER SYSTEMS
BSI-II, LDMS, LIMS, NARDS, and DAIDS-ES
The NIAID may have a necessity within the period of the awarded contract to
convert existing systems, databases, and applications to a functionally
equivalent and compatible environment.
BSI-II
The BSI-II will be provided to the successful Offeror through a license that the
NIAID owns. The BSI-II has the following specifications and minimum
hardware/software requirements.
     Requirements for the client: PC with 512 MB RAM, 800x600 monitor, 10 MB
Disk space, JRE 1.5
Requirements for the transaction server: hi speed multi-processor
unix/linux/windows box, JRE 1.5, firewall and backup software
Requirements for the transaction server: Sybase 11.9.2 or Postgres on a
multiprocessor box, firewall and backup software.
Requirements for a web server/web services: Apache & Tomcat and associated
hardware to run them
Description of the BSI-II System:
The Client, Transaction Server, and Database
The system uses a three-tiered client/server architecture backed by a Sybase SQL
database to provide access to information on more than nine million specimens.
The first tier is the client which executes on the users local machine, and
provides the user interface for the BSI-II system. The client is written in Java
and is optimized for the Microsoft Windows environment. The client connects to
the second tier, the transaction server, via the Internet. The transaction
server is written in non-GUI Java and executes on a Linux machine located at
IMS. The transaction server implements the interface between the client and the
third tier, the SQL database. For the third tier the BSI-II system uses the
Sybase Adaptive Server Enterprise SQL database executing on a SPARC station
located at IMS inside a firewall. (Note: this will be changing to a Postgres
database and Linux during 2005).
Capabilities
The BSI-II client interface is a tabbed panel window consisting of a general
information page and the most frequently accessed managers. This main screen
includes managers for incoming shipments, data entry, reporting, and
requisitions. Each manager is displayed on an individual tab and can be used to
launch

      Appendix A to Attachment 1, Statement of Work
HHSN272200700060C   Attachment 1

1



--------------------------------------------------------------------------------



 



multiple editor windows. Once the editor is launched, the user can return to the
main window at any time. The main window also has drop-down menus to access
other managers and dialogs. The capabilities of the three main editors and other
system functions are detailed below.
The incoming shipments editor allows the repository to track new specimens sent
to the database, as well as tracking any discrepancies that might exist between
the physical shipment and the electronic manifest. Viewing of manifest data and
observed data values are permitted. Automatic transfer to data entry batches for
committing to the database is supported.
The data entry editor has a spreadsheet interface for entering new and modifying
existing data. The editor provides for automatic syntax formatting of data;
context sensitive code lists; templates to automate repetitive data entry tasks;
data generation; data import; and two levels of data validation. In addition,
the BSI Translate program will assist the user in translating data from external
systems to the BSI data language. BSI Translate also provides support for label
scanning and automatic generation of data.
The system has an extensive reporting capability, and currently supports five
types of reports: standard, listing, frequency, requisition, and system reports.
All of the reports use the same report editor, a tabbed window where each page
is used to collect different information about the report. Reports can be
produced in PDF, HTML, CSV, or interactive table format. While there are over 45
standard reports and 20 lab/shipment reports available, the dynamic reports are
the most utilized by the current user base.
Requisitions are used to request and track work performed on specimens in the
inventory. The work tracked by BSI-II encompasses a wide range of tasks,
including: aliquot, re-label, destroy, shipment, return to inventory, and other
processes.
There are also modules to provide reservation of sample IDs, user
administration, code list management, data entry template management;
multi-specimen container (MSC) support; label printing; contact management; as
well as views for server locks, system status, and the job queue.
Data transfer from NARDS to BSI-II
A conversion plan and program was written for each of the studies imported from
the NARDS database. The database was validated during the transfer to the BSI,
with defined checkpoints. An analysis of the data was performed and the
transferred data were deemed acceptable prior to use of the data in the BSI.
LDMS and LIMS
Most, but not all, Sites are currently linked through an electronic network
which is used to manage specimens and/or generate data from the Sites to a
remote Central Database. The MACS, WIHS, HPTN, HVTN (international Sites) and
WITS sites are also using a customized laboratory data management system
(LDMS) that tracks specimens, provides assay templates, calculates derived
quantities, produces reports, creates barcoded labels

      Appendix A to Attachment 1, Statement of Work
HHSN272200700060C   Attachment 1

2



--------------------------------------------------------------------------------



 



with a unique identifier, and generates data files for export from the Site. The
domestic HVTN Sites are utilizing a different, customized laboratory information
management system (LIMS) that performs the same tasks as the LDMS. The LIMS
software is developed by LabWare, Inc (www.labware ) and maintained by a group
that includes HVTN, LabWare, Inc, and other commercial consultant
representatives.
The Central Database for the MACS and WIHS is maintained by the Data Management
and Statistical Center (DMSC) at the Johns Hopkins School of Public Health and
the LDMS is maintained and updated by the Frontier Science Foundation
(www.fstrf.org). The Central Database for the HVTN and HPTN is maintained by the
DMSC located at the Fred Hutchinson Cancer Research Center in Seattle,
Washington (www.fhcrc.org). The Central Database for the WITS is maintained by
the DMSC located at Clinical Trials and Surveys Corporation (C-TASC;
www.c-tasc.com). Specimen data acquired by all Sites for the NSR are currently
generated by the Sites through an electronic manifest that is sent directly to
the Contractor.
NARDS
The NARDS database was utilized during previous NIAID Repository contracts held
prior to September 1999. The NARDS data set is currently stored as a SAS
database. It includes 12 tables for inventory, aliquots, withdraws, deletes,
etc. Beyond September 1999, the NARDS data set has only been utilized to confirm
that the data transfer was correct (performed at the time the current contract
was awarded in September 1999).
Division of AIDS — Enterprise System (DAIDS-ES)
The successful Offeror may be required to provide some NSR-related information
through the DAIDS-ES. While some of this may be accomplished through a link from
DAIDS-ES to the NSR web site, some data may need to be shared by the NSR, with
DAIDS-ES, in which case data sharing agreements, standards, etc., will be
required.
The DAIDS-ES is a comprehensive system that supports the business functions,
management and oversight responsibilities of the Division of AIDS. The current
components of the DAIDS-ES include:
DAIDS Master Contact System
The DAIDS Master Contact System is a centralized system for all address and
contact information for stakeholders engaged in clinical research, such as
investigators, participating institutions, laboratories, agencies,
pharmaceutical sponsors, manufacturers, etc.
DAIDS Expedited Adverse Event Reporting System (DAERS)
The DAERS is a web-based application for expedited reporting of adverse events
in DAIDS-sponsored clinical trials. DAERS is a 21 CFR Part 11 compliant system
for use in therapeutic, vaccine and prevention trials.
DAIDS Protocol Management System

      Appendix A to Attachment 1, Statement of Work
HHSN272200700060C   Attachment 1

3



--------------------------------------------------------------------------------



 



The DAIDS Protocol Management System supports end-to-end clinical trials
processes, including: protocol development, registration, conduct, accrual,
oversight, site monitoring, tracking and closeout. The system is CDISC and HL7
compliant with full auditing capabilities.
Successful Offerors may be required to interface, integrate or adapt their
information system(s) to interact with these and future components of the
DAIDS-ES, as necessary.
To achieve compatibility, DAIDS and its collaborators (contractors, cooperative
agreement holders, grantees, etc.) will implement applications or data exchange
mechanisms using platform technology standards such as: Web Services, eXtensible
Markup Language (XML), XML Schema Definitions (XSD), RDBMS, .NET Framework,
UDDI, IIS, Internet Explorer, Service Oriented Architecture (SOA), Design
Patterns, Frameworks and Templates as defined by the DAIDS-ES. Collaborators
shall adhere to these guidelines and standards on a continual basis.
This requirement will include the need to utilize DAIDS-ES-specified software
Application Programming Interfaces (APIs) or XML and XSD, where appropriate, in
all relevant applications that affect specific types of transactions, Graphical
User Interfaces (GUI) and other software-based tasks that interact with or
become part of the DAIDS-ES.
Depending upon the architecture and implementation of Offerors’ data management
system(s), the following activities may be required to be compatible with the
DAIDS-ES:
Build Interface:
Using DAIDS-ES-specified data standards, collaborators shall provide access to
data in their local system(s). Standards shall either be industry data exchange
standards such as those specified by NIH, CDISC, HL7 or adapted versions of
these as defined by DAIDS.
System Adaptation:
Collaborators may need to adapt or modify their data management system(s) to
receive and store data from the DAIDS-ES. For example, DAIDS is establishing a
standardized naming and numbering convention for its awardee institutions. The
DAIDS shall provide collaborators with a single set of institution or laboratory
names and identifiers for all of its research participants. Collaborator’s data
system(s) may have to be adapted or modified to accommodate the DAIDS
standard(s).
System Integration:
Collaborators may be required to dynamically obtain data from the DAIDS-ES to
perform specific job functions. This will require the integration of
collaborator’s system(s) with the DAIDS-ES via data linkages using the
appropriate latency factor or through Web Services. For example, the DAIDS-ES
will serve as the central repository for investigator and protocol status
information. Collaborators whose work requires information from the DAIDS-ES
must dynamically integrate it into their respective data system(s).

      Appendix A to Attachment 1, Statement of Work
HHSN272200700060C   Attachment 1

4



--------------------------------------------------------------------------------



 



INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING
INSTRUCTIONS FOR NIH COST-REIMBURSEMENT CONTRACTS, NIH(RC)-4
Format: Payment requests shall be submitted on the Contractor’s self-generated
form in the manner and format prescribed herein and as illustrated in the Sample
Invoice/Financing Request. Standard Form 1034, Public Voucher for Purchases and
Services Other Than Personal, may be used in lieu of the Contractor’s
self-generated form provided it contains all of the information shown on the
Sample Invoice/Financing Request. DO NOT include a cover letter with the payment
request.
Number of Copies: Payment requests shall be submitted in the quantity specified
in the Invoice Submission Instructions in Section G of the Contract Schedule.
Frequency: Payment requests shall not be submitted more frequently than once
every two weeks in accordance with the Allowable Cost and Payment Clause
incorporated into this contract. Small business concerns may submit
invoices/financing requests more frequently than every two weeks when authorized
by the Contracting Officer.
Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by precontract cost provisions.
Billing of Costs Incurred: If billed costs include (1) costs of a prior billing
period, but not previously billed, or (2) costs incurred during the contract
period and claimed after the contract period has expired, the Contractor shall
site the amount(s) and month(s) in which it incurred such costs.
Contractor’s Fiscal Year: Payment requests shall be prepared in such a manner
that the Government can identify costs claimed with the Contractor’s fiscal
year.
Currency: All NIH contracts are expressed in United States dollars. When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred. Currency fluctuations
may not be a basis of gain or loss to the Contractor. Notwithstanding the above,
the total of all invoices paid under this contract may not exceed the United
States dollars authorized.
Costs Requiring Prior Approval: Costs requiring the Contracting Officer’s
approval, which are not set forth in an Advance Understanding in the contract,
shall be identified and reference the Contracting Officer’s Authorization
(COA) Number. In addition, the Contractor shall show any cost set forth in an
Advance Understanding as a separate line item on the payment request.
Invoice/Financing Request Identification: Each payment request shall be
identified as either:

(a)   Interim Invoice/Contract Financing Request: These are interim payment
requests submitted during the contract performance period.   (b)   Completion
Invoice: The completion invoice shall be submitted promptly upon completion of
the work, but no later than one year from the contract completion date, or
within 120 days after settlement of the final indirect cost rates covering the
year in which the contract is physically complete (whichever date is later).The
Contractor shall submit the completion invoice when all costs have been assigned
to the contract and it completes all performance provisions.   (c)   Final
Invoice: A final invoice may be required after the amounts owed have been
settled between the Government and the Contractor (e.g., resolution of all
suspensions and audit exceptions).

      NIH(RC)-4   ATTACHMENT 2 Rev. 05/2007    

1



--------------------------------------------------------------------------------



 



Preparation and Itemization of the Invoice/Financing Request: The Contractor
shall furnish the information set forth in the instructions below. The
instructions are keyed to the entries on the Sample Invoice/Financing Request.

(a)   Designated Billing Office Name and Address: Enter the designated billing
office name and address, as identified in the Invoice Submission Instructions in
Section G of the Contract Schedule.   (b)   Contractor’s Name, Address, Point of
Contact, VIN, and DUNS or DUNS+4 Number: Show the Contractor’s name and address
exactly as they appear in the contract, along with the name, title, phone
number, and e-mail address of the person to notify in the event of an improper
invoice or, in the case of payment by method other than Electronic Funds
Transfer, to whom payment is to be sent. Provide the Contractor’s Vendor
Identification Number (VIN), and Data Universal Numbering System (DUNS) number
or DUNS+4. The DUNS number must identify the Contractor’s name and address
exactly as stated on the face page of the contract. When an approved assignment
has been made by the Contractor, or a different payee has been designated,
provide the same information for the payee as is required for the Contractor
(i.e., name, address, point of contact, VIN, and DUNS).   (c)  
Invoice/Financing Request Number: Insert the appropriate serial number of the
payment request.   (d)   Date Invoice/Financing Request Prepared: Insert the
date the payment request is prepared.   (e)   Contract Number and Order Number
(if applicable): Insert the contract number and order number (if applicable).  
(f)   Effective Date: Insert the effective date of the contract or if billing
under an order, the effective date of the order.   (g)   Total Estimated Cost of
Contract/Order: Insert the total estimated cost of the contract, exclusive of
fixed-fee. If billing under an order, insert the total estimated cost of the
order, exclusive of fixed-fee. For incrementally funded contracts/orders, enter
the amount currently obligated and available for payment.   (h)   Total
Fixed-Fee: Insert the total fixed-fee (where applicable). For incrementally
funded contracts/orders, enter the amount currently obligated and available for
payment.   (i)   Two-Way/Three-Way Match: Identify whether payment is to be made
using a two-way or three-way match.To determine required payment method, refer
to the Invoice Submission Instructions in Section G of the Contract Schedule.  
(j)   Office of Acquisitions: Insert the name of the Office of Acquisitions, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.   (k)   Central Point of Distribution: Insert the Central Point of
Distribution, as identified in the Invoice Submission Instructions in Section G
of the Contract Schedule.   (l)   Billing Period: Insert the beginning and
ending dates (month, day, and year) of the period in which costs were incurred
and for which reimbursement is claimed.   (m)   Amount Billed — Current Period:
Insert the amount claimed for the current billing period by major cost element,
including any adjustments and fixed-fee. If the Contract Schedule contains
separately priced line items, identify the contract line item(s) on the payment
request and include a separate breakdown (by major cost element) for each line
item.   (n)   Amount Billed — Cumulative: Insert the cumulative amounts claimed
by major cost element, including any adjustments and fixed-fee. If the Contract
Schedule contains separately priced line items, identify the contract line
item(s) on the payment request and include a separate breakdown (by major cost
element) for each line item.

      NIH(RC)-4   ATTACHMENT 2 Rev. 05/2007    

2



--------------------------------------------------------------------------------



 



(o)   Direct Costs: Insert the major cost elements. For each element, consider
the application of the paragraph entitled “Costs Requiring Prior Approval” on
page 1 of these instructions.

  (1)   Direct Labor: Include salaries and wages paid (or accrued) for direct
performance of the contract.         For Level of Effort contracts only, the
Contractor shall provide the following information on a separate sheet of paper
attached to the payment request:

- hours or percentage of effort and cost by labor category (as specified in the
Level of Effort Article in Section F of the contract) for the current billing
period, and
- hours or percentage of effort and cost by labor category from contract
inception through the current billing period. (NOTE: The Contracting Officer may
require the Contractor to provide additional breakdown for direct labor, such as
position title, employee name, and salary or hourly rate.)

  (2)   Fringe Benefits: List any fringe benefits applicable to direct labor and
billed as a direct cost. Do not include in this category fringe benefits that
are included in indirect costs.     (3)   Accountable Personal Property: Include
permanent research equipment and general purpose equipment having a unit
acquisition cost of $1,000 or more, with a life expectancy of more than two
years, and sensitive property regardless of cost (see the HHS Contractor’s Guide
for Control of Government Property). Show permanent research equipment separate
from general purpose equipment.         On a separate sheet of paper attached to
the payment request, list each item for which reimbursement is requested. An
asterisk (*) shall precede the item if the equipment is below the $1,000
approval level. Include reference to the following (as applicable):

- item number for the specific piece of equipment listed in the Property
Schedule, and
- COA number, if the equipment is not covered by the Property Schedule.

      The Contracting Officer may require the Contractor to provide further
itemization of property having specific limitations set forth in the contract.  
  (4)   Materials and Supplies: Include equipment with unit costs of less than
$1,000 or an expected service life of two years or less, and consumable material
and supplies regardless of amount.     (5)   Premium Pay: List remuneration in
excess of the basic hourly rate.     (6)   Consultant Fee: List fees paid to
consultants. Identify consultant by name or category as set forth in the
contract or COA, as well as the effort (i.e., number of hours, days, etc.) and
rate billed.     (7)   Travel: Include domestic and foreign travel. Foreign
travel is travel outside of Canada, the United States and its territories and
possessions. However, for an organization located outside Canada, the United
States and its territories and possessions, foreign travel means travel outside
that country. Foreign travel must be billed separately from domestic travel.    
(8)   Subcontract Costs: List subcontractor(s) by name and amount billed.    
(9)   Other: List all other direct costs in total unless exceeding $1,000 in
amount. If over $1,000, list cost elements and dollar amounts separately. If the
contract contains restrictions on any cost element, that cost element must be
listed separately.

(p)   Cost of Money (COM): Cite the COM factor and base in effect during the
time the cost was incurred and for which reimbursement is claimed.

      NIH(RC)-4   ATTACHMENT 2 Rev. 05/2007    



3



--------------------------------------------------------------------------------



 



(q)   Indirect Costs: Identify the indirect cost base (IDC), indirect cost rate,
and amount billed for each indirect cost category.   (r)   Fixed-Fee: Cite the
formula or method of computation for fixed-fee, if applicable. The fixed-fee
must be claimed as provided for by the contract.   (s)   Total Amounts Claimed:
Insert the total amounts claimed for the current and cumulative periods.   (t)  
Adjustments: Include amounts conceded by the Contractor, outstanding
suspensions, and/or disapprovals subject to appeal.   (u)   Grand Totals   (v)  
Certification of Salary Rate Limitation: If required by the contract (see
Invoice Submission Instructions in Section G of the Contract Schedule), the
Contractor shall include the following certification at the bottom of the
payment request:       “I hereby certify that the salaries billed in this
payment request are in compliance with the Salary Rate Limitation Provisions in
Section H of the contract.”

The Contracting Officer may require the Contractor to submit detailed support
for costs claimed on one or more interim payment requests.

      NIH(RC)-4   ATTACHMENT 2 Rev. 05/2007    

4



--------------------------------------------------------------------------------



 



FINANCIAL REPORTING INSTRUCTIONS:
These instructions are keyed to the Columns on the sample invoice/financing
request.
Column A — Expenditure Category: Enter the expenditure categories required by
the contract.
Column B — Cumulative Percentage of Effort/Hrs. — Negotiated: Enter the
percentage of effort or number of hours agreed to for each employee or labor
category listed in Column A.
Column C — Cumulative Percentage of Effort/Hrs. — Actual: Enter the percentage
of effort or number of hours worked by each employee or labor category listed in
Column A.
Column D — Amount Billed — Current: Enter amounts billed during the current
period.
Column E — Amount Billed — Cumulative: Enter the cumulative amounts to date.
Column F — Cost at Completion: Enter data only when the Contractor estimates
that a particular expenditure category will vary from the amount negotiated.
Realistic estimates are essential.
Column G — Contract Amount: Enter the costs agreed to for all expenditure
categories listed in Column A.
Column H — Variance (Over or Under): Show the difference between the estimated
costs at completion (Column F) and negotiated costs (Column G) when entries have
been made in Column F. This column need not be filled in when Column F is blank.
When a line item varies by plus or minus 10 percent, i.e., the percentage
arrived at by dividing Column F by Column G, an explanation of the variance
should be submitted. In the case of an overrun (net negative variance), this
submission shall not be deemed as notice under the Limitation of Cost (Funds)
Clause of the contract.
Modifications: Any modification in the amount negotiated for an item since the
preceding report should be listed in the appropriate cost category.
Expenditures Not Negotiated: An expenditure for an item for which no amount was
negotiated (e.g., at the discretion of the Contractor in performance of its
contract) should be listed in the appropriate cost category and all columns
filled in, except for G. Column H will of course show a 100 percent variance and
will be explained along with those identified under H above.

      NIH(RC)-4   ATTACHMENT 2 Rev. 05/2007    

5



--------------------------------------------------------------------------------



 



(FORM) [b67041scb6704102.gif]

      NIH(RC)-4   ATTACHMENT 2 Rev. 05/2007    

6



--------------------------------------------------------------------------------



 



HHSAR 352.223-70 SAFETY AND HEALTH (JANUARY 2006)

(a)   To help ensure the protection of the life and health of all persons, and
to help prevent damage to property, the Contractor shall comply with all
Federal, State and local laws and regulations applicable to the work being
performed under this contract. These laws are implemented and/or enforced by the
Environmental Protection Agency, Occupational Safety and Health Administration
and other agencies at the Federal, State and local levels (Federal, State and
local regulatory/enforcement agencies).

  (a)   In addition, the following regulations must be followed when developing
and implementing health and safety operating procedures and practices for both
personnel and facilities involving the use or handling of hazardous materials
and the conduct of research, development, or test projects:

  (1)   29 CFR 1910.1030, Bloodborne pathogens; 29 CFR 1910.1450, Occupational
exposure to hazardous chemicals in laboratories; and other applicable
occupational health and safety standards issued by the Occupational Health and
Safety Administration (OSHA) and included in 29 CFR Part 1910. These regulations
are available at:
http://www.osha.gov/comp-links.html     (2)   Nuclear Regulatory Commission
Standards and Regulations, pursuant to the Energy Reorganization Act of 1974 (42
U.S.C. 5801 et seq.). Copies may be obtained from the U.S. Nuclear Regulatory
Commission, Washington, DC 20555-0001.

  2.   The following guidelines are recommended for use in developing and
implementing health and safety operating procedures and practices for both
personnel and facilities:

  (1)   Biosafety in Microbiological and Biomedical Laboratories, CDC and NIH,
HHS. This publication is available at http://bmbl.od.nih.gov/index.htm.     (2)
  Prudent Practices for Safety in Laboratories (1995), National Research
Council, National Academy Press, 500 Fifth Street, NW., Lockbox 285, Washington,
DC 20055 (ISBN 0-309-05229-7). This publication can be obtained by telephoning
800-624-8373. It also is available at http://www.nap.edu/catalog/4911.html.

(b)   Further, the Contractor shall take or cause to be taken additional safety
measures as the Contracting Officer, in conjunction with the project or other
appropriate officers, determines to be reasonably necessary. If compliance with
these additional safety measures results in an increase or decrease in the cost
or time required for performance of any part of work under this contract, an
equitable adjustment will be made in accordance with the applicable “ Changes”
clause set forth in this contract.   (c)   The Contractor shall maintain an
accurate record of, and promptly report to the Contracting Officer, all
accidents or incidents resulting in the exposure of persons to toxic substances,
hazardous materials or hazardous operations; the injury or death of any person;
and/or damage to property incidental to work performed under the contract and
all violations for which the Contractor has been cited by any Federal, State or
local regulatory/enforcement agency. The report shall include a copy of the
notice of violation and the findings of any inquiry or inspection, and an
analysis addressing the impact these violations may have on the work remaining
to be performed. The report shall also state the required action(s), if any, to
be taken to correct any violation(s) noted by the Federal, State or local
regulatory/enforcement agency and the time frame allowed by the agency to
accomplish the necessary corrective action.

      Safety and Health Clause   ATTACHMENT 3 HHSAR 352.223-70, (1/06)    

 



--------------------------------------------------------------------------------



 



(d)   If the Contractor fails or refuses to comply with the Federal, State or
local regulatory/enforcement agency’s directive(s) regarding any violation(s)
and prescribed corrective action(s), the Contracting Officer may issue an order
stopping all or part of the work until satisfactory corrective action (as
approved by the Federal, State or local regulatory/enforcement agencies) has
been taken and documented to the Contracting Officer. No part of the time lost
due to any stop work order shall be subject to a claim for extension of time or
costs or damages by the Contractor.   (e)   The Contractor shall insert the
substance of this clause in each subcontract involving toxic substances,
hazardous materials, or hazardous operations. Compliance with the provisions of
this clause by subcontractors will be the responsibility of the Contractor.

(End of Clause)

      Safety and Health Clause   ATTACHMENT 3 HHSAR 352.223-70, (1/06)    

 



--------------------------------------------------------------------------------



 



PROCUREMENT OF CERTAIN EQUIPMENT
Notwithstanding any other clause in this contract, the Contractor will not be
reimbursed for the purchase, lease, or rental of any item of equipment listed in
the following Federal Supply Groups, regardless of the dollar value, without the
prior written approval of the Contracting Officer.

  67 -   Photographic Equipment     69 -   Training Aids and Devices     70 -  
General Purpose ADP Equipment, Software, Supplies and Support (Excluding
7045-ADP Supplies and Support Equipment.)     71 -   Furniture     72 -  
Household and Commercial Furnishings and Appliances     74 -   Office Machines
and Visible Record Equipment     77 -   Musical Instruments, Phonographs, and
Home-type Radios     78 -   Recreational and Athletic Equipment

When equipment in these Federal Supply Groups is requested by the Contractor and
determined essential by the Contracting Officer, the Government will endeavor to
fulfill the requirement with equipment available from its excess personal
property sources, provided the request is made under a contract. Extensions or
renewals of approved existing leases or rentals for equipment in these Federal
Supply Groups are excluded from the provisions of this article.

      NIH(RC)-7 (4/1/84)   ATTACHMENT 4 OMB Bulletin 81-16    

 



--------------------------------------------------------------------------------



 



(FORM) [b67041scb6704103.gif]

      Disclosure of Lobbying Activities   ATTACHMENT 5 SF-LLL    

1



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES
This disclosure form shall be completed by the reporting entity, whether
subawardee of prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing of attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Use the SF-LLL-A Continuation Sheet
for additional information if the space on the form is inadequate. Complete all
items that apply for both the initial filing and material change report. Refer
to the implementing guidance published by the Office of Management and Budget
for additional information.

1.   Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.  
2.   Identify the status of the covered Federal action.   3.   Identify the
appropriate classification of this report. If this is a follow-up report caused
by a material change to the information previously reported, enter the year and
quarter in which the change occurred. Enter the date of the last previously
submitted report by this reporting entity for this covered Federal action.   4.
  Enter the full name, address, city, state and zip code of the reporting
entity. Include Congressional District, if known. Check the appropriate
classification of the reporting entity that designates if it is, or expects to
be, a prime or subaward recipient. Identify the tier of the subawardee, e.g.,
the first subawardee of the prime is the 1st tier. Subawards include but are not
limited to subcontracts, subgrants and contract awards under grants.   5.   If
the organization filing the report in item 4 checks “Subawardee,” then enter the
full name, address, city, state and zip code of the prime Federal recipient.
Include Congressional District, if known.   6.   Enter the name of the Federal
agency making the award or loan commitment. Include at least one organizational
level below agency name, if known. For example, Department of Transportation,
United States Coast Guard.   7.   Enter the Federal program name or description
for the covered Federal action (item 1). If known, enter the full Catalog of
Federal Domestic Assistance (CFDA) number for grants, cooperative agreements,
loans, and loan commitments.   8.   Enter the most appropriate Federal
identifying number available for the Federal action identified in item 1 (e.g.,
Request for Proposal (RFP) number, Invitation for Bid (IFB) number, grant
announcement number, the contract, grant, or loan award number, the
application/proposal control number assigned by the Federal agency). Include
prefixes, e.g., “RFP-DE-90-001.”   9.   For a covered Federal action where there
has been an award or loan commitment by the Federal agency, enter the Federal
amount of the award/loan commitment for the prime entity identified in item 4 or
5.

  10. (a)   Enter the full name, address, city, state and zip code of the
lobbying registrant under the Lobbying Disclosure of 1995 engaged by the
reporting entity identified in item 4 to influence the covered Federal action.  
  (b)   Enter the full names of the individual(s) performing services, and
include full address if different from 10(a); Enter Last Name, First Name, and
Middle Initial (MI).

11.   The certifying official shall sign and date the form, print his/her name,
title and telephone number.



According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB Control
Number. The valid OMB control number for this information collection is OMB
0348-0046. Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, D.C.
20503.

      Disclosure of Lobbying Activities   ATTACHMENT 5 SF-LLL    

2



--------------------------------------------------------------------------------



 



DISCLOSURE OF LOBBYING ACTIVITIES
CONTINUATION SHEET
Approved by OMB
0348-0046



Reporting
Entity:                                                                  
              Page                      of                     
Authorized for Local Reproduction
Standard Form—LLL-A

      Disclosure of Lobbying Activities   ATTACHMENT 5 SF-LLL    

3



--------------------------------------------------------------------------------



 



SCHEDULE I-A
CONTRACTOR ACQUIRED GOVERNMENT PROPERTY
HHSN272200700060C
SeraCare BioServices
For Base:

                                              Total Not To Item   Description  
Unit Price*   Quantity   Exceed 1.  
Liquid Nitrogen Freezers
  $ 29,414.14     30   $ 953,019.28   2.  
Racking System for Liquid Nitrogen Freezers
  $ 49.25     1,296   $ 68,818.12   3.  
Vortex
  $ 274.46     1   $ 274.46   4.  
-70° Chest Freezers
  $ 9,850.00     100   $ 1,061,759.42   5.  
Racking System for Liquid -70° Chest Freezers
  $ 65.00     4,092   $ 286,701.86   6.  
Barcode Scanners
  $ 825.00     7   $ 6,226.64   7.  
Dry Shippers
  $ 2,800.00     8   $ 24,159.13  

 

*   Unit price is based on Year 1 estimate. Years 2 — 7 include a 2.5%
inflationary increase.

For Option(s) and only if they are exercised:

                                              Total Not To Item   Description  
Unit Price*   Quantity   Exceed 1.  
Liquid Nitrogen Freezers
  $ 29,414.14     18   $ 599,051.58   2.  
Racking System for Liquid Nitrogen Freezers
  $ 49.25     968   $ 53,342.57   3.  
-70° Chest Freezers
  $ 9,850.00     51   $ 565,754.55   4.  
Racking System for Liquid -70° Chest Freezers
  $ 65.00     2,261   $ 164,269.84   5.  
Barcode Scanners
  $ 825.00     43   $ 39,204.77  

 

*   Unit price is based on Year 1 estimate. Years 2 — 7 include a 2.5%
inflationary increase.

      SCHEDULE I-A, CONTRACTOR ACQUIRED   ATTACHMENT 6 GOVERNMENT PROPERTY    

 



--------------------------------------------------------------------------------



 



HHSN272200700060C
SCHEDULE II-A
Property Acauired Under Predecessor Contract

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
601
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36L586-AR-E   T02E208247-TE   $ 5,000.00      
602
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36L586-AR-E   T02E208248-TE   $ 5,000.00      
603
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36L586-AR-E   T02E208251-TE   $ 5,000.00      
604
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36L586-AR-E   T02E208252-TE   $ 5,000.00      
621
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36L586-AR-E   T02E208249-TE   $ 5,000.00      
652
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   TlOh-386367-TH   $ 5,000.00      
653
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   T12H-386847-TH   $ 5,000.00      
654
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   TO9H-386183-TH   $ 5,000.00      
655
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   T11H-386647-TH   $ 5,000.00      
656
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   T15H-387047-TH   $ 5,000.00      
657
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   TO8H-385998-TH   $ 5,000.00      
658
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-361S86-AR-E   Y21G-359779-ZG   $ 5,000.00      
659
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z19F-321193-ZF   $ 5,000.00      
660
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z19F-321194-ZF   $ 5,000.00      
661
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z19F-321190-ZF   $ 5,000.00      
663
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z19F-321189-ZF   $ 5,000.00      
664
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z19F-321191-ZF   $ 5,000.00      
665
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z09D-192818-ZD   $ 5,000.00      
666
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z09D-192817-ZD   $ 5,000.00      
667
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36LS86-AR-E   Z09D-192816-ZD   $ 5,000.00      

     
Schedule II-A
   
Property Acquired Under Predecessor Contract
  Attachment 6

1



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
668
  Frederick MD   GFP   CHFR   -70oC Mechanical Freezer   Harris  
HLT-36L586-AR-E   T02E208250-TE   $ 5,000.00      
680
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900225   $ 5,000.00      
681
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900117   $ 5,000.00      
682
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900222   $ 5,000.00      
683
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900227   $ 5,000.00      
684
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900224   $ 5,000.00      
685
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900226   $ 5,000.00      
686
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001004   $
7,695.00      
687
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001003   $
5,000.00      
688
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001001   $
5,000.00      
689
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001002   $
7,695.00      
690
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001007   $
7,695.00      
691
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001008   $
7,695.00      
692
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001005   $
7,695.00      
693
  Frederick   GFP   CHFR   -70 Chest Freezer   SO-LOW   C80-27   0102634   $
7,995.00      
694
  FREDERICK   GFP   CHFR   -70 Chest Freezer   SO-LOW   C80-27   0102632   $
7,995.00      
695
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102844
  $ 7,895.00      
696
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102849
  $ 7,895.00      
697
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102845
  $ 7,895.00      
698
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102843
  $ 7,895.00      
699
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102852
  $ 7,895.00      
700
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102848
  $ 7,895.00      
701
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102847
  $ 7,895.00      

     
Schedule II-A
   
Property Acquired Under Predecessor Contract
  Attachment 6

2



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
702
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102851
  $ 7,895.00      
703
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102846
  $ 7,895.00      
704
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102850
  $ 7,895.00      
705
  Frederick   CAP   CHFR   Chest Freezer w/recorder   So-Low   C80-27S   0102842
  $ 7,895.00      
706
  Frederick   CAP   CHFR   Chest Freezer w/racking system   SoLow   C80-27S  
0203153   $ 11,718.73      
707
  Frederick   CAP   CHFR   Chest Freezer w/racking system   SoLow   C80-27S  
0203154   $ 11,718.72      
708
  Frederick   CAP   CHFR   Chest Freezer w/racking system   SoLow   C80-27S  
0203155   $ 11,718.72      
709
  Frederick   CAP   CHFR   Chest Freezer w/racking system   SoLow   C80-27S  
0203156   $ 11,718.72      
710
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0203570   $
7,895.00      
711
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0203571   $
7,895.00      
712
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0203572   $
7,895.00      
713
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0203573   $
7,895.00      
714
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0203574   $
7,895.00      
715
  Frederick   GFP   CHFR   Chest Freezer   SoLow   C80-27S   0304673   $
7,995.00      
716
  Frederick   GFP   CHFR   Chest Freezer   SoLow   C80-27S   0304674   $
7,995.00      
717
  Frederick   GFP   CHFR   Chest Freezer   SoLow   C80-27S   0304675   $
7,995.00      
718
  Frederick   GFP   CHFR   Chest Freezer   SoLow   C80-27S   0304677   $
7,995.00      
719
  Frederick   GFP   CHFR   Chest Freezer   SoLow   C80-27S   0304678   $
7,995.00      
720
  Frederick   GFP   CHFR   Chest Freezer   SoLow   C80-27S   0304679   $
7,995.00      
721
  Frederick   CAP   CHFR   Chest Freezer   SoLow   C80-27S   0304680   $
7,995.00      
722
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405531   $
7,995.00      
723
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405533   $
7,995.00      
724
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405534   $
7,995.00      

     
Schedule II-A
   
Property Acquired Under Predecessor Contract
  Attachment 6

3



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
725
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405542   $
7,995.00      
726
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405546   $
7,995.00      
727
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405537   $
8,395.00      
728
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405540   $
8,395.00      
729
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405541   $
8,395.00      
730
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405543   $
8,395.00      
731
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405544   $
8,395.00      
732
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405547   $
8,395.00      
733
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405535   $
8,395.00      
734
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405539   $
8,395.00      
735
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405545   $
8,395.00      
736
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405550   $
8,395.00      
737
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405548   $
8,395.00      
738
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405549   $
8,395.00      
739
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405552   $
8,395.00      
740
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405553   $
8,395.00      
741
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405555   $
8,395.00      
742
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405556   $
8,395.00      
743
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405557   $
8,395.00      
744
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405558   $
8,395.00      
745
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405560   $
8,395.00      
746
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405562   $
8,395.00      
747
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405532   $
8,395.00      

     
Schedule II-A
   
Property Acquired Under Predecessor Contract
  Attachment 6

4



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
748
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405536   $
8,395.00      
749
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405538   $
8,395.00      
750
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405554   $
8,395.00      
751
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405559   $
8,395.00      
752
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405567   $
8,395.00      
753
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405568   $
8,395.00      
754
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405551   $
8,395.00      
755
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405561   $
8,395.00      
756
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405563   $
8,395.00      
757
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405564   $
8,395.00      
758
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405565   $
8,395.00      
759
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0405566   $
8,395.00      
760
  Frederick   CAP   CHFR   Chest Freezers   So-Low   C80-27S   0405987   $
8,775.00      
761
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0405988   $
8,775.00      
762
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0405989   $
8,775.00      
763
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0405990   $
8,775.00      
764
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0405991   $
8,775.00      
765
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0405992   $
8,775.00      
766
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0405993   $
8,775.00      
767
  Frederick   CAP   CHFR   Chest Freezer   So-Low   C80-27S   0405994   $
8,775.00      
768
  Frederick   GFP   CHFR   Chest Freezer & Racks   So Low   C80-27S   0506092  
$ 11,166.84      
769
  Frederick   GFP   CHFR   Chest Freezer & Racks   So Low   C80-27S   0506093  
$ 11,166.84      
770
  Frederick   GFP   CHFR   Chest Freezer & Racks   So Low   C80-27S   0506094  
$ 11,166.84      

         
Schedule II-A
       
Property Acquired Under Predecessor Contract
  Attachment 6

5



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
771
  Frederick   GFP   CHFR   Chest Freezer & Racks   So Low   C80-27S   0506096  
$ 11,166.84      
772
  Frederick   GFP   CHFR   Chest Freezer   So Low   C80-27S   0506095   $
9,070.00      
773
  Frederick   GFP   CHFR   Chest Freezer   So Low   C80-27S   0506557   $
9,070.00      
774
  Frederick   GFP   CHFR   Chest Freezer   So Low   C80-27S   0506558   $
9,070.00      
775
  Frederick   GFP   CHFR   Chest Freezers   So Low   C80-27S   0506559   $
9,070.00      
776
  Frederick   GFP   CHFR   Chest Freezer   So Low   C80-27S   0506560   $
9,070.00      
777
  Frederick   GFP   CHFR   Chest Freezer   So Low   C80-27S   05061001   $
9,070.00      
778
  Frederick   GFP   CHFR   Chest Freezer   So Low   C80-27S   05061002   $
9,070.00      
779
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   05061004   $
9,070.00      
780
  Frederick   GFP   CHFR   Chest Freezer   So Low   C80-27S   05061003   $
9,070.00      
781
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607549   $
9,850.00      
782
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607550   $
9,850.00      
783
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607551   $
9,850.00      
784
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607552   $
9,850.00      
785
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607553   $
9,850.00      
786
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607554   $
9,850.00      
787
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607555   $
9,850.00      
788
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607556   $
9,850.00      
789
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   0607557   $
9,850.00      
BUI
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900107   $ 5,000.00      
BU2
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900110   $ 5,000.00      
BU3
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900108   $ 5,000.00      
BU4
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900109   $ 5,000.00      

     
Schedule II-A
   
Property Acquired Under Predecessor Contract
  Attachment 6

6



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
BU5
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900104   $ 5,000.00      
BU6
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900106   $ 5,000.00      
BU7
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900103   $ 5,000.00      
BU8
  Frederick MD   CAP   CHFR   -70oC Mechanical Freezer   So-Low   C80-27  
9900105   $ 5,000.00      
BU9
  Frederick   GFP   CHFR   Chest Freezer   So-Low   C80-27S   9900223   $
5,000.00      
BU10
  Frederick   CAP   CHFR   -70 Chest Freezer   So-Low   C80-27S   0001006   $
7,695.00      
BU11
  Frederick   CAP   CHFR   Chest Freezer w/racking system   SoLow   C80-27S  
0203157   $ 11,718.72      
BU12
  Frederick   GFP   CHFR   Chest Freezer & Racks   So Low   C80-27S   0304676  
$ 11,166.84      
TEMPI
  FREDERICK   GFP   CHFR   Chest Freezer & Racks   SO-LOW   C80-27   0102633   $
7,995.00      
TEMP2
  FREDERICK   GFP   CHFR   Chest Freezer & Racks   SO-LOW   C80-27   0102631   $
7,995.00       Computers & Computer Related Equipment                          
 
1
  Frederick MD   GFP   COMP   AX 2400 Modem   Microcom   AX/2400   1203126216  
$ 0.00     Obsolete
2
  Frederick MD   GFP   COMP   AX 2400 Modem   Microcom   AX/2400   1203126218  
$ 0.00     Obsolete
3
  Frederick MD   GFP   COMP   Compac Deskpro 286E   Compaq   Model 40  
4001HZ3H0323   $ 0.00     Obsolete
4
  Frederick MD   GFP   COMP   Compaq VGA monochrome monitor   Compaq   VGA 12
monochrome   004KC0434TY2   $ 0.00     Obsolete
5
  Frederick MD   GFP   COMP   DEC Model VT 320 Terminal   Digital Equip Cor   VT
320-CA   SZ05046110   $ 0.00     Obsolete
6
  Frederick MD   GFP   COMP   DEC Model VT 420 terminal   Digital Equip Corp  
VT 420-C2   TA231N2103   $ 0.00     Obsolete
7
  Frederick MD   GFP   COMP   Canon Fax phone (FAX)   Canon   Faxphone.50  
45861   $ 0.00     Obsolete
9
  Frederick MD   GFP   COMP   DEC VT 420 Terminal   Digital Equip Corp   VT
420-J4   HK23800838   $ 0.00     Obsolete
10
  Frederick MD   GFP   COMP   1 GB Hard disk drive   Hewlett Packard   None  
None   $ 0.00     Obsolete
10
  Frederick MD   GFP   COMP   HP9000/800 Business server   Hewlett Packard  
HP9000/G40   3335A36991   $ 0.00     Obsolete
11
  Frederick MD   GFP   COMP   1GB disk drive   Hewlett Packard   HP9000/G40  
N/A   $ 0.00     Obsolete
12
  Frederick MD   GFP   COMP   Laser Printer/with cassette   Hewlett Packard  
Laser Jet 4   USTC069437   $ 0.00     Obsolete

     
Schedule II-A
   
Property Acquired Under Predecessor Contract
  Attachment 6

7



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
13
  Frederick MD   GFP   COMP   Cassette for printer, spare   Hewlett Packard  
none   none   $ 0.00     Obsolete
14
  Frederick MD   GFP   COMP   X- terminal with software   Hewlett Packard  
A1097C   3310J00685   $ 0.00     Obsolete
14
  Frederick MD   GFP   COMP   HP-UX KEYBOARD   Hewlett Packard   none   none   $
0.00     Obsolete
15
  Frederick MD   GFP   COMP   650 VA Uninteruptable Power Supply   APC   VS650  
FS9712764730   $ 0.00     Obsolete
15
  Frederick MD   GFP   COMP   Personal Computer   Gateway 2000   4DX-33  
1823076   $ 0.00     Obsolete
15
  Frederick MD   GFP   COMP   Cartridge tape drive, external, 7 GB   Iomega  
DittoMax IO l000   UC0831DOGA   $ 0.00     Obsolete
16
  Frederick MD   GFP   COMP   Power surge protector   Trippe   Isobar 4   none  
$ 0.00     Obsolete
17
  Frederick MD   GFP   COMP   Modem - Mini Tower   Practical Peripherals  
PM1400FAMT   A1028700   $ 0.00     Obsolete
18
  Frederick MD   GFP   COMP   HP ENVIZEX W/ MONITOR   Hewlett Packard   D1196A  
KR40600455   $ 0.00     Obsolete
18
  Frederick MD   GFP   COMP   HP-UX KEYBOARD   Hewlett Packard   none   none   $
0.00     Obsolete
19
  Frederick MD   GFP   COMP   HP ENVIZEX W/ MONITOR   Hewlett Packard   D1196A  
KR40600647   $ 0.00     Obsolete
19
  Frederick MD   GFP   COMP   HP-UX KEYBOARD   Hewlett Packard   none   none   $
0.00     Obsolete
20
  Frederick MD   GFP   COMP   HP ENVIZEX W/ MONITOR   Hewlett Packard   D1196A  
KR40600446   $ 0.00     Obsolete
20
  Frederick MD   GFP   COMP   HP-UX KEYBOARD   Hewlett Packard   none   none   $
0.00     Obsolete
21
  Frederick MD   GFP   COMP   HP-UX KEYBOARD   Hewlett Packard   none   none   $
0.00     Obsolete
21
  Frederick MD   GFP   COMP   HP ENVIZEX W/ MONITOR   Hewlett Packard   D1196A  
KR40600461   $ 0.00     Obsolete
22
  Frederick MD   GFP   COMP   64 MB Internal Memory   Hewlett Packard   None  
None   $ 0.00     Obsolete
23
  Frederick MD   GFP   COMP   Upgrade WordPerf v.6.0 to Perf. Office v3.0  
Novell Corp.   v3.0   none   $ 0.00     Obsolete
24
  Frederick MD   GFP   COMP   650 VA Uninteruptable Power Supply   APC   VS650  
FS9704542223   $ 0.00     Obsolete
24
  Frederick MD   GFP   COMP   5.25 in floppy drive   Teac   FD-55GFR   BV75491  
$ 0.00     Obsolete
24
  Frederick MD   GFP   COMP   Compaq pc w/Pent P200,modem, etc.   Compaq  
Presario   A711BKNBE210   $ 0.00     Obsolete
24
  Frederick MD   GFP   COMP   Compaq 1725 17-in Color Monitor   Compaq   320A  
717CDO2DA721   $ 0.00     Obsolete
25
  Frederick MD   GFP   COMP   HP ENTRA Workstation w/8 MB RAM incrs   Hewlett
Packard   C3264A   CA74264104   $ 0.00     Obsolete

      Schedule II-A
Property Acquired Under Predecessor Contract   Attachment 6

8



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
28
  Frederick MD   GFP   COMP   Printer, Eltron Delta Plus   Eltron   TLP2642PSA  
47048312   $ 0.00     Obsolete
30
  Frederick MD   GFP   COMP   Color Laser Jet Printer   Hewlet-Packard   5M  
JPHF157259   $ 0.00     Obsolete
31
  Frederick MD   GFP   COMP   Docs, for HP-UX vll.0l Sys Admin & Pref  
Hewlett-Packard   B3921EA       $ 0.00     Obsolete
32
  Frederick MD   GFP   COMP   Oracle 8.0.4 Server Docs. Library Set   Oracle
Corp.   A58405       $ 0.00     Obsolete Liquid Nitrogen Freezers
                       
801
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor- Wharton   38K  
576-OO1-P4   $ 15,000.00      
802
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor- Wharton   38K  
576-OO4-P4   $ 15,000.00      
803
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor- Wharton   38K  
576-OO3-P5   $ 15,000.00      
804
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor- Wharton   38K  
576-OO4-P5   $ 15,000.00      
805
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor- Wharton   38K  
576-001-R2   $ 15,000.00      
806
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor- Wharton   38K  
576-002-R2   $ 15,000.00      
813
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   MVE   XLC1840  
DOB91F101   $ 15,000.00      
820
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   MVE   XLC1840  
DOB91F102   $ 15,000.00      
821
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   MVE   XLC1840  
DOB91F103   $ 15,000.00      
824
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
557-001-L5   $ 15,000.00      
825
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
557-002-L5   $ 15,000.00      
826
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
    $ 15,000.00      
827
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
557-005-L5   $ 15,000.00      
828
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
576-001-N1   $ 15,000.00      
829
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
576-002-M9   $ 15,000.00      
830
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
576-005-M9   $ 15,000.00      
831
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33 K  
576-005-N1   $ 15,000.00      
832
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   38KM21
  576-001-M5   $ 15,000.00      

      Schedule II-A
Property Acquired Under Predecessor Contract   Attachment 6

9



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
833
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   38KM21
  576-001-M6   $ 15,000.00  
834
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   38KM21
  576-004-M5   $ 15,000.00  
835
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33K  
557-001-JB   $ 15,000.00  
836
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33k  
557-002-JB   $ 15,000.00  
837
  Frederick MD   GFP   LNFR   Liquid Nitrogen Freezer   Taylor-Wharton   33k  
557-003-JB   $ 15,000.00  
838
  Frederick MD   CAP   LNFR   Liquid Nitrogen Freezer   MVE   XLC1830HE  
CMER99K102   $ 15,000.00  
839
  Frederick MD   CAP   LNFR   Liquid Nitrogen Freezer   MVE   XLC1830HE  
CEMR99K103   $ 15,000.00  
840
  Frederick   CAP   LNFR   LN2 Freezer   Cryo   XLC 1830 HE   CEMU01A101   $
27,243.30  
841
  Frederick   CAP   LNFR   LN2 Freezer   Cryo   XLC 1830 HE   CEMU01G106   $
37,069.71  
842
  Frederick   CAP   LNFR   Liquid Nitrogen Freezer w/racks   MVE   XLC1830HE-F  
CVBU02G104   $ 23,270.79  
843
  Frederick   CAP   LNFR   LN2 Freezer   MVE   XLC1830HE   CEMV01J110   $
23,045.00  
844
  Frederick   CAP   LNFR   LN2 Freezer   MVE   XLC1830HE   CEMV02D107   $
23,045.00  
847
  Frederick   CAP   LNFR   LN2 Freezer & Racks   MVE   XLC1830HEF-2004  
CEMZ04L102   $ 23,705.00  
848
  Frederick   CAP   LNFR   LN2 Freezer & Racks   MVE   XLC1830HEF-2004  
CEMZ04L104   $ 23,705.00  
849
  Frederick   CAP   LNFR   LN2 Freezer & Racks   MVE   XLC1830HEF-2004  
CEMZ04M101   $ 23,705.00  
850
  Frederick   CAP   LNFR   LN2 Freezer & Racks   MVE   XLC1830 HEF-2004  
CEMZ04M103   $ 23,705.00  
851
  Frederick   CAP   LNFR   LN2 Freezer & Racks   MVE   XLC1830HEF-2004  
CEMZ04M104   $ 23,705.00  
852
  Frederick   CAP   LNFR   LN2 Freezer & Racks   MVE   XLC1830 HEF-2004  
CEMZ04M105   $ 23,705.00  
853
  Frederick   CAP   LNFR   LN2 Freezer & Racks   MVE   XLC1830HEF-2004  
CEMZ04M107   $ 23,705.00  
854
  Frederick   CAP   LNFR   LN2 Freezers & Racks   MVE   XLC1830HEF-2004  
CEMZ04M107   $ 23,705.00  
845
  Frederick   CAP   LNFR   LN2 Freezer and racks   Cryo   XLC 1830   CEMV03B101
  $ 38,577.00  
846
  Frederick       LNFR   LN2 Freezer   MVE   XLC 1830 HEF   CEMX04C101        
855
  Frederick   GFP   LNFR   LN2 Freezer and Racks   Cryo   1830 HE   CEMZ05A110  
$ 54,016.24  
856
  Frederick   GFP   LNFR   LN2 Freezer   Cryo   XLC-1830 HEF   CEME05L101   $
24,416.00  

      Schedule II-A
Property Acquired Under Predecessor Contract   Attachment 6

10



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
857
  Frederick   GFP   LNFR   LN2 Freezer   Cryo   XLC-1830 HEF   CEMF06B106   $
24,416.00      
858
  Frederick   GFP   LNFR   LN2 Freezer & Racks   Cryo   MVE 1830   CEMJ06L102  
$ 37,665.05      
859
  Frederick   GFP   LNFR   LN2 Freezer & Racks   Cryo   MVE 1830   CEMJ06L105  
$ 37,665.05      
860
  Frederick   GFP   LNFR   LN2 Freezer & Racks   Cryo   MVE 1830   CEMH06F106  
$ 37,665.05      
861
  Frederick   GFP   LNFR   LN2 Freezer & Racks   Cryo   MVE 1830   CEMH06F108  
$ 37,665.05      
BUI
  Frederick MD   CAP   LNFR   Liquid Nitrogen Freezer   MVE   XLC1830HE  
CMER99K104   $ 15,000.00      
BU2
  Frederick MD   CAP   LNFR   Liquid Nitrogen Freezer   MVE   XLC1830HE  
CEMR99K101   $ 15,000.00      
TMP
  Frederick   CAP   LNFR   LN2 Freezer   MVE   XLC1830HEF-2004   CEMZ04M108   $
18,327.58       Liquid Nitrogen Shippers
                       
 
  Frederick MD   GFP   LNSH   LN 2 shipping containers   Taylor-Wharton   CP65  
578-043-J7   $ 0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 shipping containers   Taylor-Wharton   CP65  
578-049-J8   $ 0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 Shipping Containers   Taylor-Wharton   CP65  
578-016-KI   $ 0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 Shipping Containers   Custom Biogenic Systerr
  DS-3   12503   $ 0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 Shipping Containers   MVE   CryoshipEXT  
GPB98G1031Y   $ 0.00      
 
  Frederick MD   GFP   LNSH   LN2 Shipping container   Custom Biogenic Sys  
DS-3   1477   $ 0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 Shipping Containers   MVE   CryoshipEXT  
GPB99D1031Y   $ 0.00      
 
  Frederick MD   GFP   LNSH   LN 2 Shipping Containers   Taylor-Wharton   CP65  
578-003-KI   $ 0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 shipping containers   Custom Biogenic Sys  
DS-3   PCS-11-93-0571   $ 0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 shipping containers   MVE   TA-60   869-B   $
0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 shipping containers   MVE   TA-60   870-B   $
0.00     Obsolete
 
  Frederick MD   GFP   LNSH   LN 2 Shipping Containers   MVE   CryoshipEXT  
AOB00E1063Y   $ 0.00       Liquid Nitrogen Tanks
                       
 
  Frederick MD   GFP   LNTK   Bulk Liquid Nitrogen tank   MVE   VVXC-3000-NC-175
  2569   $ 0.00       Miscellaneous Other
                       

      Schedule II-A
Property Acquired Under Predecessor Contract   Attachment 6

11



--------------------------------------------------------------------------------



 



HHSN272200700060C

                                          Chest Freezers   Location   GFP/Cap  
Category   Description   Manufacturer   Model No.   Serial No.   Cost   Note
 
  Frederick MD   GFP   MISC   Vacuum jacketed pipe   MVE   none   none   $ 0.00
     
 
  Frederick   GFP   MISC   Freezer Racks   Cryo   V-8-3L   0   $ 30,653.00      
 
  Frederick   GFP   MISC   Racks   Cryo   V-13-2L   N/A   $ 49,633.50      
 
  Frederick   CAP   MISC   Freezer Racks   Cryo   V-12(3)-2L-C-81   n/a   $
38,688.80      
 
  Frederick   CAP   MISC   Racks   Cryo   V-13-2L & V-8-3L   0   $ 21,683.74    
 
 
  Frederick MD   GFP   MISC   Water H20 BATH   ELEMCO   MODEL 70   134-84   $
0.00     Obsolete
 
  Frederick MD   GFP   MISC   Biological Safety Cabinet   CCI   740   19431   $
0.00      
 
  Frederick   GFP   MISC   Vertical Freezer Racks   Cryo   1830HE   0   $
53,346.78      
 
  Frederick MD   GFP   MISC   Biological Safety Cabinet   CCI   740   17566   $
0.00      
8
  Frederick MD   GFP   MISC   Minolta photocopier   Minolta   EP2121   36219639
  $ 500.00     Obsolete
27
  Frederick MD   GFP   MISC   Bar Code Scanner   Amer. Microsystems   5310HP4342
  348747   $ 0.00     Obsolete
29
  Frederick MD   GFP   MISC   Fax Machine   Murata   F-86   f8600077080030   $
0.00     Obsolete
 
  Frederick   GFP   SCAN   Barcode Scanner   Brady   CR2010-03   10006921   $
894.45      
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   GPB98E1051Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   GPB00E1043Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   AOB02G1233Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MNE   Cryoshipper   AOB00D1033Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   GPB98H1051Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   GPB98E1021Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   GPA95F1051Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   AOB01D1333Y    
       
 
  Frederick   GFP   SHIP   LN2 Dry Shipper   MVE   Cryoshipper   AOB01K1313Y    
       

      Schedule II-A
Property Acquired Under Predecessor Contract   Attachment 6

12